Exhibit 10.2

 

EXECUTION VERSION

 

TRUST ASSET PURCHASE AGREEMENT

 

This Trust Asset Purchase Agreement (this “Agreement”), is dated and effective
November 19, 2013 between ACRC LENDER LLC, as seller (the “Seller”) and ACRC
2013-FL1 DEPOSITOR LLC, as purchaser (the “Purchaser”).

 

The Seller desires to sell, assign, transfer and otherwise convey to the
Purchaser, and the Purchaser desires to purchase and acquire, subject to the
terms and conditions set forth below, the fully-funded pari passu participation
interests (each, a “Participation Interest”) in certain commercial and
multifamily mortgage loans (collectively, the “Trust Assets”) identified on the
schedule annexed hereto as Exhibit A (the “Trust Asset Schedule”).

 

It is expected that the Trust Assets will be transferred to ACRE Commercial
Mortgage Trust 2013-FL1, a trust fund (the “Trust Fund”) to be formed by the
Purchaser, the beneficial ownership of which will be evidenced by a series of
mortgage pass-through certificates (the “Certificates”).  Certain classes of the
Certificates will be rated by DBRS, Inc. (“DBRS”) and Moody’s Investors
Service, Inc. (“Moody’s”, and together with DBRS, the “Rating Agencies”), as the
case may be.  The Trust Fund will be created and the Certificates will be issued
pursuant to a pooling and servicing agreement to be dated as of November 1, 2013
(the “Pooling and Servicing Agreement”), among the Purchaser, as depositor,
Wells Fargo Bank, National Association, as master servicer (the “Master
Servicer”), Ares Commercial Real Estate Servicer LLC, as special servicer (the
“Special Servicer”), U.S. Bank National Association, as certificate
administrator, custodian and paying agent (in its capacity as certificate
administrator, the “Certificate Administrator”), Trimont Real Estate
Advisors, Inc., as trust advisor (the “Trust Advisor”), and U.S. Bank National
Association, as trustee (the “Trustee”).

 

The Purchaser intends to sell and place the Offered Certificates to or through
Wells Fargo Securities, LLC and J.P. Morgan Securities LLC (collectively, in
such capacity, the “Placement Agents”) pursuant to a placement agency agreement
dated as of November 4, 2013 (the “Placement  Agreement”).  Capitalized terms
that are used but not defined herein have the respective meanings assigned to
them in the Pooling and Servicing Agreement (in effect as of the Closing Date
(as defined below)).

 

Now, therefore, in consideration of the premises and the mutual agreements set
forth herein, the parties agree as follows:

 

Section 1.              Agreement to Purchase.  Subject to the terms and
conditions set forth in this Agreement, the Seller agrees to sell, assign,
transfer, set over and otherwise convey to the Purchaser upon receipt of the
Trust Asset Purchase Price referred to in this Section 1, and the Purchaser
agrees to purchase and acquire, the Trust Assets.  The purchase and sale of the
Trust Assets shall take place on November 19, 2013 or such other date as shall
be mutually acceptable to the parties hereto (the “Closing Date”).  As of the
Cutoff Date, the Trust Assets will have an aggregate principal balance (the
“Aggregate Cutoff Date Balance”), after application of all payments of principal
due thereon on or before the Cutoff Date, whether or not received, of
$493,782,965, subject to a variance of plus or minus 5.0%.  The purchase price
of the Trust Assets (inclusive of accrued interest) (the “Trust Asset Purchase
Price”) shall be equal to the amount set forth on the cross receipt between the
Seller and the Purchaser dated the date hereof.

 

--------------------------------------------------------------------------------


 

Section 2.              Conveyance of Trust Assets.  (a)  On the Closing Date,
subject only to receipt by the Seller of the Trust Asset Purchase Price as
described in Section 1, the satisfaction of the other closing conditions
required to be satisfied on the part of Purchaser pursuant to Section 7 and the
issuance of the Certificates, the Seller agrees to sell, transfer, assign, set
over and otherwise convey to the Purchaser, without recourse, all the right,
title and interest of the Seller in and to the Trust Assets identified on the
Trust Asset Schedule, including all rights to payment in respect thereof, which
includes all interest on or with respect to the Trust Assets accrued on or after
the Closing Date and all principal received or receivable by the Seller on or
with respect to the Trust Assets after the Cutoff Date (subject to the proviso
in the next sentence), together with all of the Seller’s right, title and
interest in and to the proceeds of any related title, hazard, or other insurance
policies and any escrow, reserve, lock-box, cash management or other comparable
accounts related to the Trust Assets, and any security interest thereunder
(whether in real or personal property and whether tangible or intangible) in
favor of the Seller, and together with all of the Seller’s right, title and
interest in and to the related Participation Agreement, subject to, with respect
to each related Mortgage Loan, the rights of the related Companion Participation
Holder and the Trust Asset Seller under the related Participation Agreement. 
The Purchaser shall be entitled to (and, to the extent received by or on behalf
of the Seller, the Seller shall deliver or cause to be delivered to or at the
direction of the Purchaser) all interest on or with respect to the Trust Assets
accrued on or after the Closing Date and all scheduled payments of principal due
on the Trust Assets after the Cutoff Date, and all other recoveries of principal
collected thereon after the Cutoff Date; provided, however, that all interest on
or with respect to the Trust Assets accrued before the Closing Date and all
scheduled payments of principal due on or before the Cutoff Date and collected
after the Cutoff Date shall belong to the Seller, and the Purchaser or its
successors or assigns shall promptly remit any such payments to the Seller.

 

On or prior to the Closing Date, the Seller shall retain a third party vendor
(which may be the Trustee) to complete the assignment and recordation or filing
of the related Mortgage Loan Documents, as contemplated by the next sentence.
 On or promptly following the Closing Date, the Seller shall cause such third
party vendor, at the expense of the Seller, (1) to promptly prepare and record
(in favor of the Trustee, in trust for the Holders of ACRE Commercial Mortgage
Trust 2013-FL1, Commercial Mortgage Pass-Through Certificates, Series 2013-FL1)
in the appropriate public recording office (a) in no event later than 30
Business Days following the receipt thereof (and, in any event, within 60 days
following the Closing Date), each Assignment of Mortgage referred to in clause
(iii) of Exhibit B which has not yet been submitted for recording and (b) in no
event later than 30 days following the receipt thereof (and, in any event,
within 60 days following the Closing Date), each Reassignment of Assignment of
Leases, Rents and Profits referred to in clause (viii)(B) of Exhibit B (if not
otherwise included in the related Assignment of Mortgage) which has not yet been
submitted for recordation; and (2) to prepare and file in the appropriate public
filing office each UCC assignment of financing statement referred to in clause
(v)(B) and (xiii) of Exhibit B which has not yet been submitted for filing or
recording in no event later than 30 days following the receipt thereof (and, in
any event, within 60 days following the Closing Date).  In the event that any
such document or instrument is lost or returned unrecorded or unfiled, as the
case may be, because of a defect therein, the Seller shall promptly prepare or
cause the preparation of a substitute therefor or cure or cause the curing of
such defect, as the case may be, and shall thereafter deliver the substitute or
corrected document to or at the direction of the Purchaser (or any subsequent
owner of the affected Trust

 

2

--------------------------------------------------------------------------------


 

Asset, including without limitation the Trustee) for recording or filing, as
appropriate, at the Seller’s expense.  The Seller shall, promptly upon receipt
of the original recorded or filed copy (and in no event later than five Business
Days following such receipt) deliver such original to the Custodian, with
evidence of filing or recording thereon.  Notwithstanding anything to the
contrary contained in this Section 2, in those instances where the public
recording office retains the original Mortgage, Assignment of Mortgage,
Assignment of Leases, Rents and Profits or Reassignment of Assignment of Leases,
Rents and Profits, if applicable, after any has been recorded, the obligations
hereunder of the Seller shall be deemed to have been satisfied upon delivery to
the Custodian of a copy of the recorded original of such Mortgage, Assignment of
Mortgage, Assignment of Leases, Rents and Profits or Reassignment of Assignment
of Leases, Rents and Profits.

 

On the Closing Date, upon (i) notification from the Seller that the
consideration referred to in Section 1 has been received by the Seller and
(ii) the issuance of the Certificates, the Purchaser shall be authorized to
release to the Trustee or its designee all of the Mortgage Files in the
Purchaser’s possession relating to the Trust Assets.

 

(b)           In connection with the Seller’s assignment pursuant to
subsection (a) above, and subject to subsections (c) and (d) below, the Seller
shall deliver to and deposit with, or cause to be delivered to and deposited
with, the Custodian, on or before the Closing Date, for each Trust Asset the
documents and/or instruments referred to in clauses (i), (ii), (iii), (vii),
(viii), (xix), (xx) and (xxi) of Exhibit B for each Trust Asset so assigned
(with originals with respect to clauses (i), (iii) and (viii)(B) and copies with
respect to clauses (ii), (vii), (viii)(A), (xix), (xx) and (xxi)) and, within 30
days following the Closing Date, the remaining applicable documents referred to
in Exhibit B for each such Trust Asset and Companion Participation, with copies
to the Master Servicer.

 

(c)           If the Seller cannot deliver, or cause to be delivered, as to any
Trust Asset, the original Note, the Seller shall deliver a copy or duplicate
original of such Note, together with an affidavit certifying that the original
thereof has been lost or destroyed and an indemnification in connection
therewith in favor of the Certificate Administrator and the Trustee.

 

(d)           If the Seller cannot deliver, or cause to be delivered, as to any
Trust Asset, the original or a copy of any of the documents and/or instruments
referred to in clauses (ii), (v), (viii)(A), (xiv) and (xvi) of Exhibit B and
the UCC financing statements and UCC assignments of financing statements
referred to in clause (xiii) of Exhibit B, with evidence of recording or filing
thereon, solely because of a delay caused by the public recording or filing
office where such document or instrument has been delivered for recordation or
filing, or because such original recorded or filed document has been lost or
returned from the recording or filing office and subsequently lost, as the case
may be, the delivery requirements of Section 2(b) shall be deemed to have been
satisfied as to such missing item, and such missing item shall be deemed to have
been included in the related Mortgage File, provided that a copy of such
document or instrument (without evidence of recording or filing thereon, but
certified (which certificate may relate to multiple documents and/or
instruments) by the applicable public recording or filing office, the applicable
title insurance company or by the Seller to be a true and complete copy of the
original thereof submitted for recording or filing, as the case may be) has been
delivered to the Custodian within 45 days after the Closing Date, and either the
original of such missing

 

3

--------------------------------------------------------------------------------


 

document or instrument, or a copy thereof, with evidence of recording or filing,
as the case may be, thereon, is delivered to or at the direction of the
Purchaser (or any subsequent owner of the affected Trust Asset, including
without limitation the Trustee) within 180 days after the Closing Date (or
within such longer period after the Closing Date as the Purchaser (or such
subsequent owner) may consent to, which consent shall not be unreasonably
withheld, conditioned or delayed so long as the Seller has provided the
Purchaser (or such subsequent owner) with evidence of such recording or filing,
as the case may be, or has certified to the Purchaser (or such subsequent owner)
as to the occurrence of such recording or filing, as the case may be, and is, as
certified to the Purchaser (or such subsequent owner) no less often than
quarterly, in good faith attempting to obtain from the appropriate public
recording or filing office such original or copy, provided such extensions do
not exceed 24 months in the aggregate).

 

If the Seller cannot deliver, or cause to be delivered, as to any Trust Asset,
the original or a copy of the related lender’s title insurance policy referred
to in clause (vii) of Exhibit B solely because such policy has not yet been
issued, the delivery requirements of Section 2(b) shall be deemed to be
satisfied as to such missing item, and such missing item shall be deemed to have
been included in the related Mortgage File, provided that the Seller has
delivered to the Custodian a binder marked as binding and countersigned by the
title insurer or its authorized agent (which may be a pro forma or specimen
title insurance policy which has been accepted or approved in writing as binding
by the related title insurance company) or an acknowledged closing instruction
or escrow letter, and the Seller shall deliver to the Custodian or at the
direction of the Purchaser (or any subsequent owner of the affected Trust Asset,
including without limitation the Trustee), promptly following the receipt
thereof, the original related lender’s title insurance policy (or a copy
thereof).

 

Notwithstanding anything herein to the contrary, with respect to the documents
referred to in clause (xix) and clause (xx) on Exhibit B, the Seller
acknowledges that the Master Servicer will hold the original of each such
document in trust on behalf of the Trustee in order to draw on such letter of
credit on behalf of the Trust and the Seller shall be deemed to have satisfied
the delivery requirements of this Agreement by delivering the original of each
such document to the Master Servicer.  The Seller shall pay any costs of
assignment or amendment of such letter of credit required (which assignment or
amendment shall change the beneficiary of the letter of credit to the Trust in
care of the Master Servicer) in order for the Master Servicer to draw on such
letter of credit on behalf of the Trust.  In the event that the documents
specified in clause (xx) on Exhibit B are missing because the related assignment
or amendment documents have not been completed, the Seller shall take all
reasonably necessary steps to enable the Master Servicer to draw on the related
letter of credit on behalf of the Trust including, if necessary, drawing on the
letter of credit in its own name pursuant to written instructions from the
Master Servicer and immediately remitting such funds (or causing such funds to
be remitted) to the Master Servicer.

 

Contemporaneously with the execution of this Agreement by the Purchaser and the
Seller, the Seller shall deliver a power of attorney substantially in the form
of Exhibit C hereto to each of the Master Servicer and the Special Servicer, to
take such other action as is necessary to effect the delivery, assignment and/or
recordation of any documents and/or instruments relating to any Trust Asset
which have not been delivered, assigned or recorded at the time required for
enforcement by the Trust Fund.  The Seller will be required to effect at its
expense the

 

4

--------------------------------------------------------------------------------


 

assignment and, if applicable, recordation of its Mortgage Loan Documents until
the assignment and recordation of all such Mortgage Loan Documents has been
completed.

 

(e)           Except as provided below, all documents and records in the
Seller’s possession (or under its control) relating to the Trust Assets that are
not required to be a part of a Mortgage File in accordance with Exhibit B but
that are reasonably required to service the Trust Assets and copies of the
documents in the Mortgage File (all such other documents and records, including
Environmental Reports, as to any Trust Asset, the “Servicing File”), together
with all escrow payments, reserve funds and other comparable funds in the
possession of the Seller (or under its control) with respect to the Trust
Assets, shall (unless they are held by a sub-servicer that shall, as of the
Closing Date, begin acting on behalf of the Master Servicer pursuant to a
written agreement between such parties) be delivered by the Seller (or its
agent) to the Master Servicer (as the Purchaser’s designee) no later than the
Closing Date; provided, however, the Seller shall not be required to deliver,
and the Servicing File shall not be deemed to include drafts of Mortgage Loan
Documents, attorney-client or internal communications of the Seller or its
affiliates or Seller’s credit underwriting or due diligence analyses or related
data (as distinguished from Environmental Reports, financial statements, credit
reports, title reports, structural and engineering reports, appraisals and other
reports, analyses or data provided by the Borrowers or third parties other than
the Seller’s attorneys).  If a sub-servicer shall, as of the Closing Date, begin
acting on behalf of the Master Servicer with respect to any Trust Asset pursuant
to a written agreement between such parties, the Seller or its agent shall
deliver a copy of the related Servicing File to the Master Servicer.

 

(f)            Each of the Seller and the Purchaser will treat, and their
respective records will reflect, the transfer of the Trust Assets to the
Purchaser as a sale, including for tax purposes; provided, however, that each of
the Seller and the Purchaser will not treat, and their respective records will
not reflect, the transfer of the Trust Assets to the Purchaser as a sale for
accounting purposes.  Following the transfer of the Trust Assets to the
Purchaser, the Seller will not take any action inconsistent with the ownership
of the Trust Assets by the Purchaser or its assignees.

 

(g)           Furthermore, it is the express intent of the parties hereto that
the conveyance of the Trust Assets by Seller to Purchaser as provided in this
Agreement be, and be construed as, a sale of the Trust Assets by Seller to
Purchaser and not a pledge of the Trust Assets by Seller to Purchaser to secure
a debt or other obligation of Seller.  However, in the event that,
notwithstanding the intent of the parties, the Trust Assets are held to be
property of Seller or if for any reason this Agreement is held or deemed to
create a security interest in the Trust Assets:

 

(i)            this Agreement shall hereby create a security agreement within
the meaning of Articles 8 and 9 of the Uniform Commercial Code in effect in the
applicable state;

 

(ii)           the conveyance provided for in this Agreement shall hereby grant
from Seller to Purchaser a security interest in and to all of Seller’s right,
title, and interest, whether now owned or hereafter acquired, in and to:

 

(A)          all accounts, contract rights (including any guarantees), general
intangibles, chattel paper, instruments, documents, money, deposit accounts,
certificates

 

5

--------------------------------------------------------------------------------


 

of deposit, goods, letters of credit, advices of credit and investment property
consisting of, arising from or relating to any of the property described in the
Trust Assets, including the related Notes, Mortgages and title, hazard and other
insurance policies, identified on the Trust Asset Schedule, and all
distributions with respect thereto payable after the Cutoff Date;

 

(B)          all accounts, contract rights, general intangibles, chattel paper,
instruments, documents, money, deposit accounts, certificates of deposit, goods,
letters of credit, advices of credit and investment property arising from or by
virtue of the disposition of, or collections with respect to, or insurance
proceeds payable with respect to, or claims against other Persons with respect
to, all or any part of the collateral described in clause (A) above (including
any accrued discount realized on liquidation of any investment purchased at a
discount), in each case, payable after the Cutoff Date; and

 

(C)          all cash and non-cash proceeds of the collateral described in
clauses (A) and (B) above payable after the Cutoff Date;

 

(iii)          the possession by Purchaser or its assignee of the Notes and the
participation certificates with respect to the Trust Assets and such other
goods, letters of credit, advices of credit, instruments, money, documents,
chattel paper or certificated securities shall be deemed to be possession by the
secured party or possession by a purchaser or a Person designated by him or her,
for purposes of perfecting the security interest pursuant to the Uniform
Commercial Code (including, without limitation, Sections 9-306, 9-313 and 9-314
thereof) as in force in the relevant jurisdiction; and

 

(iv)          notifications to Persons holding such property, and
acknowledgments, receipts, confirmations from Persons holding such property,
shall be deemed to be notifications to, or acknowledgments, receipts or
confirmations from, securities intermediaries, bailees or agents of, or Persons
holding for (as applicable), Purchaser or its assignee for the purpose of
perfecting such security interest under applicable law.

 

The Seller at the direction of the Purchaser or its assignee, shall, to the
extent consistent with this Agreement, take such actions as may be reasonably
necessary to ensure that, if this Agreement were deemed to create a security
interest in the Trust Assets and the proceeds thereof, such security interest
would be a perfected security interest of first priority under applicable law
and will be maintained as such throughout the term of this Agreement.  In
connection herewith, Purchaser and its assignee shall have all of the rights and
remedies of a secured party and creditor under the Uniform Commercial Code as in
force in the relevant jurisdiction and may execute and file such UCC Financing
Statements as may be reasonably necessary or appropriate to accomplish the
foregoing.

 

(h)           It is further acknowledged and agreed by the Seller that the
Purchaser intends to convey all right, title and interest of the Purchaser in
and to the Trust Assets and all rights and remedies under this Agreement
(excluding the Purchaser’s rights and remedies under Sections 6(f) and 6(g) of
this Agreement) to the Trustee on behalf of the Certificateholders, including,
without limitation, all rights and remedies as may be available under Section 6
to the Purchaser in the event of a Material Breach or a Material Document
Defect, and the Trustee on

 

6

--------------------------------------------------------------------------------


 

behalf of the Certificateholders, as assignee of the Purchaser, or such other
party as may be specified in the Pooling and Servicing Agreement, shall be
entitled to enforce any obligations of the Seller hereunder in connection with a
Material Breach or a Material Document Defect as if the Trustee on behalf of the
Certificateholders had been an original party to this Agreement.

 

(i)            The Seller acknowledges and agrees that the Trust Assets and the
related Mortgage Loans will be serviced under and in accordance with the Pooling
and Servicing Agreement.

 

Section 3.              Examination of Mortgage Files and Due Diligence Review. 
The Seller shall reasonably cooperate with any examination of the Mortgage Files
and Servicing Files that may be undertaken by or on behalf of the Purchaser. 
The fact that the Purchaser has conducted or has failed to conduct any partial
or complete examination of the Mortgage Files and/or Servicing Files shall not
affect the Purchaser’s right to pursue any remedy available in equity or at law
under Section 6 for a breach of the Seller’s representations, warranties and
covenants set forth in or contemplated by Section 4.

 

Section 4.              Representations, Warranties and Covenants of the
Seller.  (a)  The Seller hereby makes, as of the date hereof (or as of such
other date specifically provided in the particular representation or warranty),
to and for the benefit of the Purchaser, each of the representations and
warranties set forth in Exhibit D with respect to each Trust Asset, subject to
the exceptions set forth in Schedule D-1 to Exhibit D.

 

(b)           In addition the Seller, as of the date hereof, hereby represents
and warrants to, and covenants with, the Purchaser that:

 

(i)            The Seller is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is in compliance with the laws of each State in which any Mortgaged Property
is located to the extent necessary to ensure the enforceability of each Trust
Asset and to perform its obligations under this Agreement.

 

(ii)           The execution and delivery of this Agreement by the Seller, and
the performance of, and compliance with, the terms of this Agreement by the
Seller, do not violate the Seller’s organizational documents or constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, or result in the breach of, any material agreement
or other instrument to which it is a party or which is applicable to it or any
of its assets, or result in the creation or imposition of any lien on any of the
Seller’s assets or property, in each case which materially and adversely affects
the ability of the Seller to carry out the transactions contemplated by this
Agreement.

 

(iii)          The Seller has the full power and authority to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.

 

(iv)          This Agreement, assuming due authorization, execution and delivery
by the Purchaser, constitutes a valid, legal and binding obligation of the
Seller, enforceable

 

7

--------------------------------------------------------------------------------


 

against the Seller in accordance with the terms hereof, subject to
(A) applicable bankruptcy, insolvency, reorganization, receivership,
conservatorship, liquidation, moratorium and other laws affecting the
enforcement of creditors’ rights generally, (B) general principles of equity,
regardless of whether such enforcement is considered in a proceeding in equity
or at law, and (C) public policy considerations underlying the securities laws,
to the extent that such public policy considerations limit the enforceability of
the provisions of this Agreement that purport to provide indemnification or
contribution for securities laws liabilities.

 

(v)           The Seller is not in violation of, and its execution and delivery
of this Agreement and its performance of, and compliance with, the terms of this
Agreement do not constitute a violation of, any law, any judgment, order or
decree of any court or arbiter, or any order, regulation or demand of any
federal, state or local governmental or regulatory authority, which violation,
in the Seller’s good faith and reasonable judgment, is likely to affect
materially and adversely either the ability of the Seller to perform its
obligations under this Agreement or the financial condition of the Seller.

 

(vi)          No litigation is pending or, to the best of the Seller’s
knowledge, threatened against the Seller, the outcome of which, in the Seller’s
good faith and reasonable judgment, is likely to materially and adversely affect
the ability of the Seller to perform its obligations under this Agreement or the
financial condition of the Seller.

 

(vii)         The Seller has not dealt with any broker, investment banker, agent
or other Person, other than the Purchaser, the Placement Agents, and their
respective affiliates, that may be entitled to any commission or compensation in
connection with the sale of the Trust Assets or the consummation of any of the
other transactions contemplated hereby.

 

(viii)        No consent, approval, authorization or order of, registration or
filing with, or notice to, any governmental authority or court is required,
under federal or state law (including, with respect to any bulk sale laws), for
the execution, delivery and performance by the Seller of, or compliance by the
Seller with, this Agreement, or the consummation by the Seller of any
transaction contemplated hereby, other than (1) the filing or recording of
financing statements, instruments of assignment and other similar documents
necessary in connection with the Seller’s sale and contribution of the Trust
Assets to the Purchaser pursuant to this Agreement, (2) such consents,
approvals, authorizations, qualifications, registrations, filings or notices as
have been obtained, made or given and (3) where the lack of such consent,
approval, authorization, qualification, registration, filing or notice would not
have a material adverse effect on the performance by the Seller under this
Agreement.

 

(c)           [Reserved]

 

(d)           Upon discovery by any of the Seller or the parties to the Pooling
and Servicing Agreement of a Defect (as defined below) or a breach of any of the
representations and warranties made pursuant to subsection (a) above and set
forth in Exhibit D which materially and adversely affects the value of any Trust
Asset, the value of the related Mortgaged Property or the

 

8

--------------------------------------------------------------------------------


 

interests therein of the Purchaser or the Trustee on behalf of the
Certificateholders, or causes any Trust Asset not to be a Qualified Mortgage,
the party discovering such breach shall (if the discovering party is the
Seller), or shall be required pursuant to the Pooling and Servicing Agreement
(if the discovering party is a party to the Pooling and Servicing Agreement) to,
give prompt written notice of such breach to the Seller and/or the other
parties, as applicable.

 

(e)           The Seller hereby agrees that it shall be deemed to make to and
for the benefit of the Purchaser, as of the date of substitution, with respect
to any Qualifying Substitute Trust Asset that is substituted for a Trust Asset
by the Seller pursuant to Section 6(a) of this Agreement, each of the
representations and warranties set forth in Exhibit D to this Agreement,
including permitted exceptions thereto.  For purposes of the representations and
warranties set forth in Exhibit D, representations and warranties made as of the
Closing Date or as of the Cutoff Date shall, in the case of a Qualifying
Substitute Trust Asset that is substituted for a Trust Asset, be made as of the
date of substitution.  From and after the date of substitution, each such
Qualifying Substitute Trust Asset, if any, shall be deemed to constitute a
“Trust Asset” hereunder for all purposes.

 

Section 5.              Representations, Warranties and Covenants of the
Purchaser.  (a)  The Purchaser, as of the date hereof, hereby represents and
warrants to, and covenants with, the Seller that:

 

(i)            The Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of State of Delaware.

 

(ii)           The execution and delivery of this Agreement by the Purchaser,
and the performance of, and compliance with, the terms of this Agreement by the
Purchaser, do not violate the Purchaser’s organizational documents or constitute
a default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, or result in the breach of, any material agreement
or other instrument to which it is a party or which is applicable to it or any
of its assets.

 

(iii)          The Purchaser has the full power and authority to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.

 

(iv)          This Agreement, assuming due authorization, execution and delivery
by the Seller, constitutes a valid, legal and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with the terms
hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
receivership, moratorium and other laws affecting the enforcement of creditors’
rights generally, and (B) general principles of equity, regardless of whether
such enforcement is considered in a proceeding in equity or at law.

 

(v)           The Purchaser is not in violation of, and its execution and
delivery of this Agreement and its performance of, and compliance with, the
terms of this Agreement will not constitute a violation of, any law, any
judgment, order or decree of any court or

 

9

--------------------------------------------------------------------------------


 

arbiter, or any order, regulation or demand of any federal, state or local
governmental or regulatory authority, which violation, in the Purchaser’s good
faith and reasonable judgment, is likely to affect materially and adversely
either the ability of the Purchaser to perform its obligations under this
Agreement or the financial condition of the Purchaser.

 

(vi)          No litigation is pending or, to the best of the Purchaser’s
knowledge, threatened against the Purchaser which would prohibit the Purchaser
from entering into this Agreement or, in the Purchaser’s good faith and
reasonable judgment, is likely to materially and adversely affect either the
ability of the Purchaser to perform its obligations under this Agreement or the
financial condition of the Purchaser.

 

(vii)         The Purchaser has not dealt with any broker, investment banker,
agent or other Person, other than the Seller, the Placement Agents and their
respective affiliates, that may be entitled to any commission or compensation in
connection with the purchase and acquisition of the Trust Assets or the
consummation of any of the transactions contemplated hereby.

 

(viii)        No consent, approval, authorization or order of, registration or
filing with, or notice to, any governmental authority or court is required,
under federal or state law, for the Purchaser’s execution, delivery and
performance of or compliance by the Purchaser with this Agreement, or the
consummation by the Purchaser of any transaction contemplated hereby, other than
(1) such consents, approvals, authorizations, qualifications, registrations,
filings or notices as have been obtained, made or given and (2) where the lack
of such consent, approval, authorization, qualification, registration, filing or
notice would not have a material adverse effect on the performance by the
Purchaser under this Agreement.

 

(b)           Upon discovery by any of the parties hereto of a breach of any of
the representations and warranties set forth above which materially and
adversely affects the interests of the Purchaser or the Seller, the party
discovering such breach shall give prompt written notice of such breach to the
other party or parties hereto.

 

Section 6.              Repurchases; Substitutions.  (a)  If the Purchaser
discovers or receives notice that any document constituting a part of a Mortgage
File has not been delivered within the time periods provided for herein, has not
been properly executed, is missing, does not appear to be regular on its face or
contains information that does not conform in any material respect with the
corresponding information set forth in the Trust Asset Schedule (each, a
“Defect”), or discovers or receives notice of a breach of any representation or
warranty of the Seller made pursuant to Section 4(a) of this Agreement with
respect to any Trust Asset (a “Breach”), and if such Defect is a Material
Document Defect or such Breach is a Material Breach, then the Purchaser (or,
following the assignment of the Trust Assets to the Trust Fund, the Master
Servicer, the Special Servicer, the Trustee, the Certificate Administrator, the
Trust Advisor or the Custodian, on behalf of the Trust Fund) shall give prompt
written notice thereof to the Seller.  If any such Defect or Breach materially
and adversely affects the value of any Trust Asset, the value of the related
Mortgaged Property or the interests therein of the Purchaser (or, following the
assignment of the Trust Assets to the Trust Fund, the Trustee), or causes such
Trust Asset not

 

10

--------------------------------------------------------------------------------


 

to be a Qualified Mortgage, then such Defect shall constitute a “Material
Document Defect” or such Breach shall constitute a “Material Breach,” as the
case may be.

 

Promptly upon receiving written notice of any Material Document Defect or
Material Breach with respect to a Trust Asset, accompanied by a written demand
to take the actions contemplated by this sentence, the Seller shall, not later
than 90 days from the Seller’s receipt from the Purchaser (or, following the
assignment of the Trust Assets to the Trust Fund, the Master Servicer, the
Special Servicer, the Trustee, the Certificate Administrator, the Trust Advisor
or the Custodian, on behalf of the Trust Fund) of notice of, and demand to take
action with respect to, such Material Document Defect or Material Breach, as the
case may be (or, in the case of a Material Document Defect or Material Breach
relating to a Trust Asset not being a Qualified Mortgage, not later than 90 days
after the Seller or any party to the Pooling and Servicing Agreement discovering
such Material Document Defect or Material Breach) (any such 90-day period, the
“Initial Resolution Period”), (i) cure the same in all material respects,
(ii) repurchase the affected Trust Asset at the applicable Repurchase Price or
(iii) substitute a Qualifying Substitute Trust Asset for such affected Trust
Asset (provided that in no event shall such substitution occur later than the
second anniversary of the Closing Date) and pay to the Master Servicer for
deposit into the Collection Account any Substitution Shortfall Amount in
connection therewith; provided that if (i) such Material Document Defect or
Material Breach is capable of being cured but not within the Initial Resolution
Period, (ii) such Material Document Defect or Material Breach is not related to
any Trust Asset’s not being a Qualified Mortgage and (iii) the Seller has
commenced and is diligently proceeding with the cure of such Material Document
Defect or Material Breach within the Initial Resolution Period, then the Seller
shall have an additional period equal to the applicable Resolution Extension
Period to complete such cure or, failing such cure, to repurchase the Trust
Asset or substitute a Qualifying Substitute Trust Asset.

 

If the Seller is notified of a Defect in any Mortgage File that also affects
information set forth in the Trust Asset Schedule, the Seller shall promptly
correct such Defect and provide a new, corrected Trust Asset Schedule to the
Purchaser, which corrected Trust Asset Schedule shall be deemed to amend and
replace the existing Trust Asset Schedule for all purposes.  The failure of the
Purchaser, the Master Servicer, the Special Servicer, the Trust Advisor, the
Certificate Administrator or the Trustee to notify the Seller of a Material
Document Defect or Material Breach shall not constitute a waiver of any cure or
repurchase obligation, provided that, unless such Material Document Defect or
Material Breach is related to a Trust Asset not being a Qualified Mortgage, the
Seller must receive written notice thereof as described in this
Section 6(a) before commencement of the Initial Resolution Period.

 

If (x) there exists a Breach of any representation or warranty on the part of
the Seller as set forth in, or made pursuant to, representation 29 of Exhibit D
to this Agreement solely relating to fees and expenses payable by the Borrower
associated with the waiver of a “due-on-sale” provision or a
“due-on-encumbrance” provision or the release of any Mortgaged Property, and
(y) the related Mortgage Loan Documents specifically prohibit the Master
Servicer or Special Servicer from requiring the related Borrower to pay such
fees and expenses, then, upon notice by the Master Servicer or Special Servicer,
the Seller may cure such breach by transferring to the Collection Account,
within 90 days of the Seller’s receipt of such notice, the amount of any such
fees and expenses borne by the Trust Fund that are the basis of such Breach. 
Upon its making

 

11

--------------------------------------------------------------------------------


 

such deposit, the Seller shall be deemed to have cured such Breach in all
respects.  Provided such payment is made, this paragraph describes the sole
remedy available to the Purchaser and its assignees regarding any such Breach,
regardless of whether it constitutes a Material Breach, and the Seller shall not
be obligated to repurchase or otherwise cure such Breach.

 

Notwithstanding the foregoing provisions of this Section 6(a), in lieu of the
Seller performing its obligations with respect to any Material Breach or
Material Document Defect provided in the four preceding paragraphs, to the
extent that the Seller and the Trust Advisor on behalf of the Purchaser (with
the consent of the Directing Holder for so long as no Control Termination Event
has occurred and is continuing) are able to agree upon a cash payment payable by
such Seller to the Special Servicer on behalf of the Purchaser that would be
deemed sufficient to compensate the Purchaser for a Material Breach or Material
Document Defect (a “Loss of Value Payment”), the Seller may elect, in its sole
discretion, to pay such Loss of Value Payment.  Upon its making such payment,
the Seller shall be deemed to have cured the related Material Breach or Material
Document Defect in all respects.  A Loss of Value Payment shall not be made with
respect to a Material Breach or Material Document Defect that is related to a
Trust Asset not being a Qualified Mortgage.

 

(b)           In connection with any repurchase of, or substitution for, a Trust
Asset contemplated by this Section 6:

 

(i)            the Custodian, the Master Servicer (with respect to any such
Trust Asset other than a Specially Serviced Mortgage Loan) and the Special
Servicer (with respect to any such Trust Asset that is a Specially Serviced
Mortgage Loan), pursuant to the Pooling and Servicing Agreement, shall each be
required to tender to the Seller, and the Seller shall be entitled to receive
therefrom, all portions of the Mortgage File and other documents pertaining to
such Mortgage Loan of the related Trust Asset possessed by it, upon delivery:

 

(A)          to the Master Servicer or the Special Servicer, as applicable, of a
trust receipt, and

 

(B)          to the Custodian by the Master Servicer or the Special Servicer, as
applicable, of a Request for Release and an acknowledgement by the Master
Servicer or Special Servicer, as applicable, of its receipt of the Repurchase
Price or the Substitution Shortfall Amount from the Seller;

 

(ii)           each document that constitutes a part of the Mortgage File that
was endorsed or assigned to the Trustee shall be endorsed or assigned without
recourse in the form of endorsement or assignment provided to the Custodian by
the Seller, as the case may be, to the Seller as shall be necessary to vest in
the Seller the legal and beneficial ownership of each Removed Trust Asset to the
extent such ownership was transferred to the Trustee; and

 

(iii)          the Certificate Administrator, the Master Servicer and the
Special Servicer shall release, or cause the release of, any escrow payments and
reserve funds held by or

 

12

--------------------------------------------------------------------------------


 

on behalf of the Certificate Administrator, the Master Servicer or the Special
Servicer, as the case may be, in respect of such Removed Trust Asset(s) to the
Seller.

 

(c)           This Section 6 provides the sole remedies available to the
Purchaser, and its successors and permitted assigns (i.e., the Trustee and the
holders of the Certificates) in respect of any Defect in a Mortgage File or any
Breach.  If the Seller defaults on its obligations to cure, to repurchase, or to
substitute for, any Trust Asset in accordance with this Section 6, or disputes
its obligation to cure, to repurchase, or to substitute for, any Trust Asset in
accordance with Section 6, the Purchaser may take such action as is appropriate
to enforce such payment or performance, including, without limitation, the
institution and prosecution of appropriate proceedings.  To the extent the
Purchaser prevails in such proceeding, the Seller shall reimburse the Purchaser
for all necessary and reasonable costs and expenses incurred in connection with
the enforcement of such obligation of the Seller to cure, to repurchase, or to
substitute for, any Trust Asset in accordance with this Section 6.

 

(d)           Notwithstanding the foregoing, if there is a Material Breach or
Material Document Defect with respect to one or more Mortgaged Properties with
respect to a Trust Asset, the Seller shall not be obligated to repurchase the
Trust Asset if (i) the affected Mortgaged Property may be released pursuant to
the terms of any partial release provisions in the related Mortgage Loan
Documents (and such Mortgaged Property is, in fact, released), (ii) the
remaining Mortgaged Property(ies) satisfy the requirements, if any, set forth in
the Mortgage Loan Documents and the Seller provides an Opinion of Counsel to the
effect that such release would not cause an Adverse REMIC Event to occur and
(iii) each Rating Agency then rating the Certificates shall have provided a No
Downgrade Confirmation with respect to such release.

 

(e)           As to any Qualifying Substitute Trust Asset, at the direction of
the Trustee, the Seller shall deliver to the Custodian for such Qualifying
Substitute Trust Asset (with a copy to the Master Servicer), the related
Mortgage File with the related Note endorsed as required by clause (i) of
Exhibit B hereto.  Pursuant to the Pooling and Servicing Agreement, Monthly
Payments due with respect to Qualifying Substitute Trust Assets in or prior to
the month of substitution shall not be part of the Trust Fund and, if received
by the Master Servicer, shall be remitted by the Master Servicer to the Seller
on the next succeeding Distribution Date.  For the month of repurchase or
substitution, distributions to Certificateholders pursuant to the Pooling and
Servicing Agreement will include the Monthly Payment(s) due on the related
Removed Trust Asset, if and to the extent received by the Master Servicer or the
Special Servicer on behalf of the Trust on or prior to the related date of
repurchase or substitution, as applicable, and the Seller shall be entitled to
retain all amounts received thereafter in respect of such Removed Trust Asset.

 

In any month in which the Seller substitutes one or more Qualifying Substitute
Trust Assets for one or more Removed Trust Assets, pursuant to this Agreement,
the Master Servicer will determine the applicable Substitution Shortfall
Amount.  At the direction of the Certificate Administrator, the Seller shall
deposit, or deliver to the Master Servicer for deposit, into the Collection
Account cash equal to such amount concurrently with the delivery of the Mortgage
Files for such Qualifying Substitute Trust Assets, without any reimbursement
thereof and shall give written notice to the Purchaser, the Trustee and the
Master Servicer of such deposit.  Any

 

13

--------------------------------------------------------------------------------


 

Trust Asset that is repurchased or replaced by the Seller pursuant to this
Section 6 shall constitute a “Removed Trust Asset”.

 

(f)            If the Seller (i) receives from any Person (other than the
Depositor) any Repurchase Communication of a Repurchase Request; (ii) rejects
any Repurchase Request or is in dispute with the Person making any Repurchase
Request as to the merits of such Repurchase Request (a “Dispute”); or
(iii) receives a Repurchase Communication of a Repurchase Request Withdrawal,
then the Seller shall deliver notice thereof (each, a “15Ga-1 Notice”) to the
Depositor within ten Business Days of the Seller’s receipt thereof (or in the
case of a rejection or Dispute, the occurrence thereof).  Each 15Ga-1 Notice
shall include (i) the identity of the related Trust Asset, (ii) the date the
Repurchase Communication of the Repurchase Request or the Repurchase Request
Withdrawal was received, as applicable, and (iii) in the case of a Repurchase
Request, the identity of the Person making such Repurchase Request and, if
known, the basis for the Repurchase Request (as asserted in the Repurchase
Request).

 

“Repurchase Communication” means, for purposes of this Section 6(e) only, any
communication, whether oral or written, which need not be in any specific form.

 

(g)           The Seller shall provide to the Depositor relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission (only to the extent that such portions relate to any Trust
Asset) on or before the date that is five (5) Business Days before the date such
Form ABS-15G is required to be filed with the Securities and Exchange
Commission.

 

(h)           The Seller agrees that a 15Ga-1 Notice Provider will not, in
connection with providing the Seller with any 15Ga-1 Notice (as defined in the
Pooling and Servicing Agreement), be required to provide any information
protected by the attorney-client privilege or attorney work product doctrines. 
In addition, the Seller hereby acknowledges that (i) any 15Ga-1 Notice provided
pursuant to Section 2.03(d) of the Pooling and Servicing Agreement is so
provided only to assist the Seller, the Seller, the Depositor and its Affiliates
to comply with Rule 15Ga-1 under the Exchange Act, Items 1104 and 1121 of
Regulation AB and any other requirement of law or regulation and (ii) (A) no
action taken by, or inaction of, a 15Ga-1 Notice Provider and (B) no information
provided pursuant to Section 2.03(d) of the Pooling and Servicing Agreement by a
15Ga-1 Notice Provider, shall be deemed to constitute a waiver or defense to the
exercise of  any legal right the 15Ga-1 Notice Provider may have with respect to
this Agreement, including with respect to any Repurchase Request that is the
subject of a 15Ga-1 Notice.

 

(i)            Each party hereto agrees that the receipt of a 15Ga-1 Notice or
the delivery of any notice required to be delivered pursuant to
Sections 6(f)—(h) of this Agreement shall not, in and of itself, constitute
delivery of notice of, receipt of notice of, or knowledge of the Seller of, any
Material Document Defect or Material Breach.

 

Section 7.              Closing.  The closing of the purchase and sale of the
Trust Assets (the “Closing”) shall be held at the offices of Dechert LLP, Cira
Centre, 2929 Arch Street, Philadelphia, Pennsylvania 19104 at 10:00 a.m., New
York City time, on the Closing Date.

 

14

--------------------------------------------------------------------------------


 

The Closing shall be subject to each of the following conditions:

 

(i)            All of the representations and warranties of the Seller and the
Purchaser specified herein shall be true and correct as of the Closing Date;

 

(ii)           All documents specified in Section 8 (the “Closing Documents”),
in such forms as are agreed upon and acceptable to the Purchaser and, in the
case of the Pooling and Servicing Agreement (insofar as such agreement affects
the obligations of the Seller hereunder or the rights of the Seller hereunder or
thereunder) and other documents to be delivered by or on behalf of the
Purchaser, to the Seller, shall be duly executed and delivered by all
signatories as required pursuant to the respective terms thereof;

 

(iii)          The Seller shall have delivered and released to the Trustee, the
Purchaser or the Purchaser’s designee, as the case may be, all documents and
funds required to be so delivered on or before the Closing Date pursuant to
Section 2;

 

(iv)          The result of any examination of the Mortgage Files and Servicing
Files performed by or on behalf of the Purchaser pursuant to Section 3 shall be
satisfactory to the Purchaser in its reasonable determination;

 

(v)           All other terms and conditions of this Agreement required to be
complied with on or before the Closing Date shall have been complied with, and
the Seller shall have the ability to comply with all terms and conditions and
perform all duties and obligations required to be complied with or performed
after the Closing Date;

 

(vi)          The Seller shall have received the Trust Asset Purchase Price, and
the Seller shall have paid or agreed to pay all fees, costs and expenses payable
by it to the Purchaser as of the Closing Date pursuant to this Agreement; and

 

(vii)         The Placement Agreement shall not have been terminated in
accordance with its terms.

 

Both parties agree to use their reasonable best efforts to perform their
respective obligations hereunder in a manner that will enable the Purchaser to
purchase the Trust Assets on the Closing Date.

 

Section 8.              Closing Documents.  The Closing Documents shall consist
of the following:

 

(a)           This Agreement duly executed and delivered by the Purchaser and
the Seller;

 

(b)           An Officer’s Certificate substantially in the form of Exhibit E
hereto, executed by the Secretary or an assistant secretary of the Seller, and
dated the Closing Date, and upon which the Purchaser and the Placement Agents
may rely, attaching thereto as an exhibit the Limited Liability Company
Operating Agreement of the Seller;

 

(c)           A certificate of good standing regarding the Seller from the
Secretary of State for the State of Delaware, dated not earlier than 30 days
prior to the Closing Date;

 

15

--------------------------------------------------------------------------------


 

(d)           Written opinions of counsel (which may include opinions of
in-house counsel, outside counsel or a combination thereof) for the Seller, in
form reasonably acceptable to counsel for the Purchaser and subject to such
reasonable assumptions and qualifications as may be requested by counsel for the
Seller and acceptable to counsel for the Purchaser, dated the Closing Date and
addressed to the Purchaser and the Placement Agents;

 

(e)           Any other opinions of counsel for the Seller reasonably requested
by the Rating Agencies in connection with the issuance of the Certificates, each
of which shall include the Purchaser and the Placement Agents as addressees; and

 

(f)            Such further certificates, opinions and documents as the
Purchaser may reasonably request.

 

Section 9.              Costs.  The Seller shall pay (or shall reimburse the
Purchaser to the extent that the Purchaser has paid) (a) the fees and expenses
of counsel to the Seller and (b) the expenses of filing or recording UCC
assignments of financing statements, assignments of Mortgage and Reassignments
of Assignments of Leases, Rents and Profits with respect to the Trust Assets as
set forth in this Agreement and the costs of assignment or amendment of any
letter of credit.  All other costs and expenses in connection with the
transactions contemplated hereunder shall be borne by the party incurring such
expense.

 

Section 10.            Notices.  All demands, notices and communications
hereunder shall be in writing and shall be deemed to have been duly given if
(a) personally delivered, (b) mailed by registered or certified mail, postage
prepaid and received by the addressee, (c) sent by overnight mail or courier
service and received by the addressee or (d) transmitted by facsimile (or any
other type of electronic transmission agreed upon by the parties) and confirmed
by a writing delivered by any of the means described in (a), (b) or (c), and if
(i) to the Purchaser, addressed to ACRC 2013-FL1 Depositor LLC, One North
Wacker, 48th Floor, Chicago, IL 60606, Attention:  Legal Department, facsimile
no. (312) 252-7501, with a copy to Dechert LLP, 2929 Arch Street, Philadelphia,
PA 19104, Attention:  Richard Jones, facsimile no. (215) 655-2501, or such other
address or facsimile number as may hereafter be furnished to the Seller in
writing by the Purchaser; and (ii) to the Seller, addressed to ACRC Lender LLC,
One North Wacker, 48th Floor, Chicago, IL 60606, Attention:  Legal Department,
facsimile no. (312) 252-7501, with a copy to Dechert LLP, 2929 Arch Street,
Philadelphia, PA 19104, Attention:  Richard Jones, facsimile no. (215) 655-2501,
or to such other address or facsimile number as the Seller may designate in
writing to the Purchaser and the Seller.

 

Section 11.            Representations, Warranties and Agreements to Survive
Delivery.  All representations, warranties and agreements contained in this
Agreement, incorporated herein by reference or contained in the certificates of
officers of the Seller submitted pursuant hereto, shall remain operative and in
full force and effect and shall survive delivery of the Trust Assets by the
Seller to the Purchaser or its designee.

 

Section 12.            Severability of Provisions.  Any part, provision,
representation, warranty or covenant of this Agreement that is prohibited or
which is held to be void or unenforceable shall be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof.  Any part, provision, representation, warranty or covenant of
this

 

16

--------------------------------------------------------------------------------


 

Agreement that is prohibited or unenforceable or is held to be void or
unenforceable in any particular jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof.

 

Section 13.            Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

Section 14.            Governing Law.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

Section 15.            Waiver of Jury Trial; Consent to Jurisdiction.  TO THE
FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, EACH PARTY HERETO WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY ASSIGNMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY ANY PARTY AGAINST THE OTHER PARTIES, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH PARTY HERETO AGREES THAT
ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, ANY ASSIGNMENT OR
ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY
ASSIGNMENT.

 

TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, EACH PARTY HERETO HEREBY
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE AND FEDERAL
COURTS SITTING IN NEW YORK CITY WITH RESPECT TO MATTERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT; (II) AGREES THAT ALL CLAIMS WITH RESPECT TO SUCH
MATTERS MAY BE HEARD

 

17

--------------------------------------------------------------------------------


 

AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURTS; (III) WAIVES THE
DEFENSE OF AN INCONVENIENT FORUM IN ANY ACTION OR PROCEEDING INVOLVING SUCH
CLAIMS IN ANY SUCH COURT; AND (IV) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED
BY LAW.

 

Section 16.            Further Assurances.  The Seller and the Purchaser agree
to execute and deliver such instruments and take such further actions as the
other party may, from time to time, reasonably request in order to effectuate
the purposes and to carry out the terms of this Agreement.

 

Section 17.            Successors and Assigns.  The rights and obligations of
the Seller under this Agreement shall not be assigned by the Seller without the
prior written consent of the Purchaser, except that any Person into which the
Seller may be merged or consolidated, or any corporation or other entity
resulting from any merger, conversion or consolidation to which the Seller is a
party, or any Person succeeding to all or substantially all of the business of
the Seller shall be the successor to the Seller, hereunder.  The Purchaser has
the right to assign its interest under this Agreement, in whole or in part
(excluding the Purchaser’s rights and remedies under Sections 6(f) and 6(g) and
Section 9(a) of this Agreement), to the Trustee, for the benefit of the
Certificateholders, as may be required to effect the purposes of the Pooling and
Servicing Agreement and, upon such assignment, the Trustee shall, to the extent
of such assignment, succeed to the rights hereunder of the Purchaser, provided
that the Trustee shall have no right to further assign such rights to any other
Person.  Subject to the foregoing, this Agreement shall bind and inure to the
benefit of and be enforceable by the Seller and the Purchaser, and their
permitted successors and permitted assigns.

 

Section 18.            Amendments.  No term or provision of this Agreement may
be amended, waived, modified or in any way altered, unless such amendment,
waiver, modification or alteration is in writing and signed by a duly authorized
officer of the parties against whom such amendment, waiver, modification or
alteration is sought to be enforced.

 

Section 19.            No Petition; No Recourse.  The Purchaser, by entering
into this Agreement, agrees that it will not at any time institute against the
Seller, or join in any institution against the Seller of, any receivership,
insolvency, bankruptcy or other similar proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to this Agreement; provided, however, that nothing
contained herein shall prohibit or otherwise prevent the Purchaser from filing
proofs of claim in any such proceeding.  No recourse may be taken, directly or
indirectly, with respect to the obligations of the Trust Fund on the
Certificates or under this Agreement or any certificate or other writing
delivered in connection herewith or therewith, against the Seller.  The
Purchaser acknowledges that it will only look to the Seller in connection with
any obligations of the Seller under this Agreement or arising in connection
herewith.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed hereto by their respective duly authorized officers as of the date first
above written.

 

 

ACRC LENDER LLC, as Seller

 

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name:  Thomas A. Jaekel

 

 

Title:    Vice President

 

 

 

 

 

 

 

ACRC 2013-FL1 DEPOSITOR LLC, as Purchaser

 

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name: Thomas A. Jaekel

 

 

Title:    Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TRUST ASSET SCHEDULE

 

The Trust Asset Schedule shall set forth, among other things, the following
information with respect to each Trust Asset and related Mortgage Loan:

 

(i)            the Asset Number;

 

(ii)           the Trust Asset name;

 

(iii)          the street addresses (including city, state and zip code) of the
related Mortgaged Property or Mortgaged Properties;

 

(iv)          the Mortgage Rate in effect as of the Cutoff Date;

 

(v)           the original principal balance;

 

(vi)          the Stated Principal Balance of such Trust Asset and the related
Mortgage Loan as of the Cutoff Date;

 

(vii)         the Maturity Date of the Trust Asset and the related Mortgage
Loan;

 

(viii)        the Due Date of the related Mortgage Loan;

 

(ix)          the amount of the Monthly Payment on the related Mortgage Loan due
on the first Due Date following the Cutoff Date that is allocable to such Trust
Asset;

 

(x)           the Servicing Fee Rate; and

 

(xi)          whether any letter of credit is held by the lender as a
beneficiary or is assigned as security for such Trust Asset.

 

Such list may be in the form of more than one list, collectively setting forth
all of the information required.  Certain of the above-referenced items are
described on the Trust Asset Schedule attached hereto.

 

A-1

--------------------------------------------------------------------------------


 

TRUST ASSET SCHEDULE

 

(Attached)

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

THE MORTGAGE FILE

 

The “Mortgage File” for any Trust Asset and related Mortgage Loan shall, subject
to Sections 2(b), 2(c) and 2(d) of this Agreement, collectively consist of the
following documents:

 

(i)            (A)  the original mortgage Note, bearing, or accompanied by, all
prior or intervening endorsements, endorsed by the most recent endorsee prior to
the Trustee or, if none, by the Originator, without recourse, either in blank or
to the order of the Trustee in the following form: “Pay to the order of U.S.
Bank National Association, as Trustee for the registered holders of ACRE
Commercial Mortgage Trust 2013-FL1, Commercial Mortgage Pass-Through
Certificates, without recourse”, (B) either (1) the original participation
certificate bearing or accompanied by, all prior or intervening endorsements,
endorsed by the most recent endorsee prior to the Trustee or, if none, by the
Originator, without recourse, either in blank or to the order of the Trustee in
the following form: “Pay to the order of U.S. Bank National Association, as
Trustee for the registered holders of ACRE Commercial Mortgage Trust 2013-FL1,
Commercial Mortgage Pass-Through Certificates, without recourse” or (2) a new
participation certificate registered in the name of the Trustee in the following
form: “U.S. Bank National Association, as Trustee for the registered holders of
ACRE Commercial Mortgage Trust 2013-FL1, Commercial Mortgage Pass-Through
Certificates” and (C) a copy of the executed participation certificate for the
related Companion Participation;

 

(ii)           the original (or a copy thereof certified from the applicable
recording office) of the Mortgage and, if applicable, the originals (or copies
thereof certified from the applicable recording office) of any intervening
assignments thereof showing a complete chain of assignment from the Originator
of the Trust Asset and the related Mortgage Loan to the most recent assignee of
record thereof prior to the Trustee, if any, in each case with evidence of
recording indicated thereon;

 

(iii)          an original assignment of the Mortgage, in recordable form,
executed by the most recent assignee of record thereof prior to the Trustee or,
if none, by the Originator, either in blank or in favor of U.S. Bank National
Association, as Trustee for the registered holders of ACRE Commercial Mortgage
Trust 2013-FL1, Commercial Mortgage Pass-Through Certificates;

 

(iv)          (A)  an original or copy of any related security agreement (if
such item is a document separate from the Mortgage) and, if applicable, the
originals or copies of any intervening assignments thereof showing a complete
chain of assignment from the Originator of the related Mortgage Loan to the most
recent assignee thereof prior to the Trustee, if any; and (B) an original
assignment of any related security agreement (if such item is a document
separate from the related Mortgage) executed by the most recent assignee thereof
prior to the Trustee or, if none, by the Originator, either in blank or in favor
of the Trustee (in such capacity, for the benefit of the Certificateholders),
which assignment may be included as part of the corresponding assignment of
Mortgage referred to in clause (iii) above;

 

B-1

--------------------------------------------------------------------------------


 

(v)           (A)  stamped or certified copies of any UCC financing statements
and continuation statements which were filed in order to perfect (and maintain
the perfection of) any security interest held by the Originator of the related
Mortgage Loan (and each assignee of record prior to the Trustee) in and to the
personalty of the Borrower at the Mortgaged Property (in each case with evidence
of filing or recording thereon) and which were in the possession of the Seller
(or its agent) at the time the Mortgage Files were delivered to the Custodian,
together with original UCC-2 or UCC-3 assignments of financing statements
showing a complete chain of assignment from the secured party named in such
UCC-1 financing statement to the most recent assignee of record thereof prior to
the Trustee, if any, and (B) if any such security interest is perfected and the
earlier UCC financing statements and continuation statements were in the
possession of the Seller, an assignment of UCC financing statement by the most
recent assignee of record prior to the Trustee or, if none, by the Originator,
evidencing the transfer of such security interest, either in blank or in favor
of the Trustee (in such capacity, for the benefit of the Certificateholders);
provided that other evidence of filing or recording reasonably acceptable to the
Trustee may be delivered in lieu of delivering such UCC financing statements
including, without limitation, evidence of such filed or recorded UCC financing
statement as shown on a written UCC search report from a reputable search firm,
such as CSC/LexisNexis Document Solutions, Corporation Service Company, CT
Corporation System and the like or printouts of on-line confirmations from such
UCC filing or recording offices or authorized agents thereof;

 

(vi)          the original or a copy of the Loan Agreement relating to such
Trust Asset, if any;

 

(vii)         the original or a copy of the lender’s title insurance policy
issued in connection with the origination of the related Mortgage Loan, together
with all endorsements or riders (or copies thereof) that were issued with or
subsequent to the issuance of such policy, insuring the priority of the Mortgage
as a first lien on the Mortgaged Property or, subject to Section 2(d) of the
Trust Asset Purchase and Contribution Agreement, a “marked-up” commitment to
insure marked as binding and countersigned by the related insurer or its
authorized agent (which may be a pro forma or specimen title insurance policy
which has been accepted or approved as binding in writing by the related title
insurance company), or, subject to Section 2(d) of the Trust Asset Purchase and
Contribution Agreement, an agreement to provide the same pursuant to binding
escrow instructions executed by an authorized representative of the title
company;

 

(viii)        (A)  the original or a copy of the related Assignment of Leases,
Rents and Profits (if such item is a document separate from the Mortgage) and,
if applicable, the originals or copies of any intervening assignments thereof
showing a complete chain of assignment from the Originator of the related
Mortgage Loan to the most recent assignee of record thereof prior to the
Trustee, if any, in each case with evidence of recording thereon; and (B) an
original assignment of any related Assignment of Leases, Rents and Profits (a
“Reassignment of Assignment of Leases, Rents and Profits”) (if such item is a
document separate from the Mortgage), in recordable form, executed by the most
recent assignee of record thereof prior to the Trustee or, if none, by the
Originator, either in blank or in favor of the Trustee (in such capacity, for
the benefit of the Certificateholders), which assignment may be included as part
of the corresponding assignment of Mortgage referred to in clause (iii) above;

 

(ix)          the original or a copy of any environmental indemnity agreements
and copies of any environmental insurance policies pertaining to the Mortgaged
Properties required in

 

B-2

--------------------------------------------------------------------------------


 

connection with origination of the related Mortgage Loans, if any, and copies of
Environmental Reports;

 

(x)           copies of the currently effective Management Agreements, if any,
for the Mortgaged Properties;

 

(xi)          [Reserved];

 

(xii)         if the related assignment of contracts is separate from the
Mortgage, the original executed version of such assignment of contracts and the
assignment thereof to the Trustee (in such capacity, for the benefit of the
Certificateholders);

 

(xiii)        if any related Lock-Box Agreement or Cash Management Account
Agreement is separate from the Mortgage or Loan Agreement, a copy thereof; with
respect to the Reserve Accounts, Cash Management Accounts and Lock-Box Accounts,
if any, a copy of the UCC-1 financing statements, if any, submitted for filing
with respect to the mortgagee’s security interest in the Reserve Accounts, Cash
Management Accounts and Lock-Box Accounts and all funds contained therein (and
UCC-3 assignments of financing statements assigning such UCC-1 financing
statements to the Trustee on behalf of the Certificateholders and the related
Companion Participation Holder;

 

(xiv)        originals or copies of all assumption, modification, written
assurance and substitution agreements, with evidence of recording thereon if
appropriate, in those instances where the terms or provisions of the Mortgage,
Note or any related security document have been modified or the related Mortgage
Loan has been assumed;

 

(xv)         the original or a copy of any guaranty of the obligations of the
Borrower under the related Mortgage Loan together with, as applicable, (A) the
original or copies of any intervening assignments of such guaranty showing a
complete chain of assignment from the Originator of the related Mortgage Loan to
the most recent assignee thereof prior to the Trustee, if any, and (B) an
original assignment of such guaranty executed by the most recent assignee
thereof prior to the Trustee or, if none, by the Originator;

 

(xvi)        the original or a copy of the power of attorney (with evidence of
recording thereon, if appropriate) granted by the related Borrower if the
Mortgage, Note or other document or instrument referred to above was signed on
behalf of the Borrower pursuant to such power of attorney;

 

(xvii)       [Reserved];

 

(xviii)      [Reserved];

 

(xix)        the original (or copy, if the original is held by the Master
Servicer) of any letter of credit held by the lender as beneficiary or assigned
as security for the related Mortgage Loan;

 

(xx)         the appropriate assignment or amendment documentation related to
the assignment to the Trust of any letter of credit securing the related
Mortgage Loan (or copy

 

B-3

--------------------------------------------------------------------------------


 

thereof, if the original is held by the Master Servicer pursuant to
Section 2(d) of this Agreement) which entitles the Master Servicer on behalf of
the Trust to draw thereon; and

 

(xxi)        a copy of the related Participation Agreement and any assignment
thereof, if required thereby.

 

provided that whenever the term “Mortgage File” is used to refer to documents
actually received by the Purchaser or the Trustee, such term shall not be deemed
to include such documents and instruments required to be included therein unless
they are actually so received.  The original assignments referred to in clauses
(iii), (iv)(B), (viii)(B) and (xv)(B), may be in the form of one or more
instruments in recordable form in each applicable filing or recording offices.

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF POWER OF ATTORNEY

 

(ACRC LENDER LLC)

 

KNOW ALL MEN BY THESE PRESENTS, that ACRC Lender LLC, as seller under that
certain Trust Asset Purchase Agreement dated and effective November 19, 2013
(the “Trust Asset Purchase Agreement”), does hereby appoint [Wells Fargo Bank,
National Association (the “Master Servicer”)] [Ares Commercial Real Estate
Servicers LLC (the “Special Servicer”)] as [master][special] servicer under the
Pooling and Servicing Agreement dated as of November 1, 2013, by and among ACRC
2013-FL1 Depositor LLC, as depositor, Wells Fargo Bank, National Association, as
master servicer, Ares Commercial Real Estate Servicer LLC, as special servicer,
U.S. Bank National Association, as trustee, U.S. Bank National Association, as
certificate administrator, paying agent and custodian, and Trimont Real Estate
Advisors, Inc., as trust advisor, and any other party thereto, as its true and
lawful attorney-in-fact for it and in its name, place, stead and for its use and
benefit:

 

To perform any and all acts which may be necessary or appropriate to enable the
[Master][Special] Servicer to take such action as is necessary to effect the
delivery, assignment and/or recordation of any documents and/or instruments
relating to any Trust Asset and related Mortgage Loan which has not been
delivered, assigned or recorded at the time required for enforcement as provided
in the Trust Asset Purchase Agreement, giving and granting unto the
[Master][Special] Servicer full power and authority to do and perform any and
every lawful act necessary, requisite, or proper in connection with the
foregoing and hereby ratifying, approving or confirming all that the
[Master][Special] Servicer shall lawfully do or cause to be done by virtue
hereof.

 

Capitalized terms used herein and not so otherwise defined shall have the
meanings ascribed to them in the Trust Asset Purchase Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned caused this power of attorney to be executed
as of the        day of November 2013.

 

 

ACRC LENDER LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TRUST ASSET REPRESENTATIONS AND WARRANTIES

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER
REGARDING THE INDIVIDUAL TRUST ASSETS

 

With respect to each Trust Asset, the Seller hereby represents and warrants, as
of the date herein specified or, if no such date is specified, as of the Closing
Date, except as set forth on Schedule D-1 hereto, that:

 

(1)           Ownership of Trust Assets.  Immediately prior to the sale,
transfer and assignment to the Depositor, the Seller had good title to, and was
the sole owner of, each Trust Asset free and clear of any and all liens,
charges, pledges, encumbrances or security interests on, in or to such Trust
Asset other than with respect to any Trust Asset that is a Participation
Interest, the interests of the holders of the other participations. The Seller
has full right and authority to sell, assign and transfer each Trust Asset, and
the assignment to the Depositor constitutes a legal, valid and binding
assignment of such Trust Asset free and clear of any and all liens, charges,
pledges, encumbrances or security interests of any nature encumbering such Trust
Asset other than with respect to any Trust Asset that is a Participation
Interest, the interests of the holders of the other participations.

 

(2)           Loan Document Status. Each related Mortgage Note, Mortgage,
Assignment of Leases (if a separate instrument), guaranty and other agreement
executed by or on behalf of the related Borrower, guarantor or other obligor in
connection with each Mortgage Loan is the legal, valid and binding obligation of
the related Borrower, guarantor or other obligor (subject to any nonrecourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except as such enforcement may
be limited by (i) bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law and except that
certain provisions in such Mortgage Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance premiums) may be further limited or rendered
unenforceable by applicable law, but (subject to the limitations set forth
above) such limitations or unenforceability will not render such Mortgage Loan
Documents invalid as a whole or materially interfere with the mortgagee’s
realization of the principal benefits and/or security provided thereby (clauses
(i) and (ii) collectively, the “Insolvency Qualifications”).

 

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Borrower with respect to any of the related Mortgage Loan Documents, including,
without limitation, any such valid offset, defense, counterclaim or right based
on intentional fraud by the Seller in connection with the origination of the
Mortgage Loan, that would deny the mortgagee the principal benefits intended to
be provided by the Mortgage Loan Documents.

 

D-1

--------------------------------------------------------------------------------


 

(3)           Mortgage Provisions.  The Mortgage Loan Documents for each
Mortgage Loan, together with applicable state law, contain provisions that
render the rights and remedies of the holder thereof adequate for the practical
realization against the Mortgaged Property of the principal benefits of the
security intended to be provided thereby, including realization by judicial or,
if applicable, nonjudicial foreclosure subject to the limitations set forth in
the Insolvency Qualifications.

 

(4)           Mortgage Status; Waivers and Modifications.  Since origination and
except by written instruments set forth in the related Asset File or as
otherwise provided in the related Trust Asset documents (a) the material terms
of the related Mortgage, Mortgage Note, Trust Asset guaranty, and related Trust
Asset documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect; (b) no related Mortgaged
Property or any portion thereof has been released from the lien of the related
Mortgage in any manner which materially interferes with the security intended to
be provided by such Mortgage or the use or operation of the remaining portion of
such Mortgaged Property; and (c) neither Borrower nor guarantor has been
released from its material obligations under the Mortgage Loan.

 

(5)           Lien; Valid Assignment.  Subject to the Insolvency Qualifications,
each endorsement or assignment of Mortgage and assignment of Assignment of
Leases from the Seller constitutes a legal, valid and binding endorsement or
assignment from the Seller.  Each related Mortgage and Assignment of Leases is
freely assignable without the consent of the related Borrower.  Each related
Mortgage is a legal, valid and enforceable first lien on the related Borrower’s
fee or leasehold interest in the Mortgaged Property in the principal amount of
such Mortgage Loan or allocated loan amount (subject only to Permitted
Encumbrances (as defined below)), except as the enforcement thereof may be
limited by the Insolvency Qualifications.  Such Mortgaged Property (subject to
Permitted Encumbrances) as of origination, to the Seller’s knowledge, as of the
Cutoff Date, is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances and, to the Seller’s
knowledge, as of the Cutoff Date, subject to the rights of tenants, no rights
exist which under law could give rise to any such lien or encumbrance that would
be prior to or equal with the lien of the related Mortgage, except those which
are insured against by the applicable Title Policy (as described below).  Any
security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid
and enforceable lien on property described therein subject to Permitted
Encumbrances, except as such enforcement may be limited by Insolvency
Qualifications subject to the limitations described in paragraph 9 below.
Notwithstanding anything herein to the contrary, no representation is made as to
the perfection of any security interest in rents or other personal property to
the extent that possession or control of such items or actions other than the
filing of Uniform Commercial Code financing statements is required in order to
effect such perfection.

 

(6)           Permitted Liens; Title Insurance.  Each Mortgaged Property
securing a Mortgage Loan is covered by an American Land Title Association or a
California Land Title Association loan title insurance policy or a comparable
form of loan title insurance policy approved for use in the applicable
jurisdiction (or, if such policy is yet to be issued, by a pro forma policy, a
preliminary title policy or a “marked up” commitment, in each case with escrow
instructions and binding on the title insurer) (the “Title Policy”) in the
original principal amount of such Mortgage Loan (or with respect to a Mortgage
Loan secured by multiple properties, an amount

 

D-2

--------------------------------------------------------------------------------


 

equal to at least the allocated loan amount with respect to the Title Policy for
each such property) after all advances of principal (including any advances held
in escrow or reserves), that insures for the benefit of the owner of the
indebtedness secured by the Mortgage, the first priority lien of the Mortgage,
which lien is subject only to (a) the lien of current real property taxes, water
charges, sewer rents and assessments not yet due and payable; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record specifically identified in the Title Policy; (c) the exceptions
(general and specific) and exclusions set forth in such Title Policy; (d) other
matters to which like properties are commonly subject; (e) the rights of tenants
(as tenants only) under leases (including subleases) pertaining to the related
Mortgaged Property; (f) if the related Mortgage Loan constitutes a
cross-collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same cross-collateralized group; and
(g) condominium declarations of record and identified in such Title Policy,
provided that none of which items (a) through (g), individually or in the
aggregate, materially interferes with the value, current use or operation of the
Mortgaged Property or the security intended to be provided by such Mortgage or
with the current ability of the related Mortgaged Property to generate net cash
flow sufficient to service the related Mortgage Loan or the Borrower’s ability
to pay its obligations when they become due (collectively, the “Permitted
Encumbrances”).  Except as contemplated by clause (f) of the preceding sentence
none of the Permitted Encumbrances are mortgage liens that are senior to or
coordinate and co-equal with the lien of the related Mortgage.  Such Title
Policy (or, if it has yet to be issued, the coverage to be provided thereby) is
in full force and effect, all premiums thereon have been paid and no claims have
been made by the Seller thereunder and no claims have been paid thereunder.
Neither the Seller, nor to the Seller’s knowledge, any other holder of the
Mortgage Loan, has done, by act or omission, anything that would materially
impair the coverage under such Title Policy.  Each Title Policy contains no
exclusion for, or affirmatively insures (except for any Mortgaged Property
located in a jurisdiction where such affirmative insurance is not available in
which case such exclusion may exist), (a) that the Mortgaged Property shown on
the survey is the same as the property legally described in the Mortgage, and
(b) to the extent that the Mortgaged Property consists of two or more adjoining
parcels, such parcels are contiguous.

 

(7)           Junior Liens.  It being understood that B notes secured by the
same Mortgage as a Mortgage Loan are not subordinate mortgages or junior liens,
there are no subordinate mortgages or junior liens encumbering the related
Mortgaged Property.

 

(8)           Assignment of Leases and Rents.  There exists as part of the
related Asset File an Assignment of Leases (either as a separate instrument or
incorporated into the related Mortgage). Subject to Permitted Encumbrances, each
related Assignment of Leases creates a valid first-priority collateral
assignment of, or a valid first-priority lien or security interest in, rents and
certain rights under the related lease or leases, subject only to a license
granted to the related Borrower to exercise certain rights and to perform
certain obligations of the lessor under such lease or leases, including the
right to operate the related leased property, except as the enforcement thereof
may be limited by the Insolvency Qualifications; no person other than the
related Borrower owns any interest in any payments due under such lease or
leases that is superior to or of equal priority with the lender’s interest
therein. The related Mortgage or related Assignment of Leases, subject to
applicable law, provides that, upon an event of default under the Mortgage Loan,
a receiver may be appointed for the collection of rents or for the related

 

D-3

--------------------------------------------------------------------------------


 

mortgagee to enter into possession to collect the rents or for rents to be paid
directly to the mortgagee.

 

(9)                                 Financing Statements.  Subject to the
Insolvency Qualifications, each Mortgage Loan or related security agreement
establishes a valid security interest in, and a UCC-1 financing statement has
been filed (except, in the case of fixtures, the Mortgage constitutes a fixture
filing) in all places necessary to perfect a valid security interest in, the
personal property (the creation and perfection of which is governed by the UCC)
owned by the Borrower and necessary to operate any Mortgaged Property in its
current use other than (1) non-material personal property, (2) personal property
subject to purchase money security interests and (3) personal property that is
leased equipment. Each UCC-1 financing statement, if any, filed with respect to
personal property constituting a part of the related Mortgaged Property and each
UCC-2 or UCC-3 assignment, if any, filed with respect to such financing
statement was in suitable form for filing in the filing office in which such
financing statement was filed.  Notwithstanding anything herein to the contrary,
no representation is made as to the perfection of any security interest in rents
or other personal property to the extent that possession or control of such
items or actions other than the filing of Uniform Commercial Code financing
statements is required to effect such perfection.

 

(10)                          Condition of Property.  The Seller or the
originator of the Mortgage Loan inspected or caused to be inspected each related
Mortgaged Property within four (4) months of origination of the Mortgage Loan
and within twelve (12) months of the Cutoff Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than twelve (12)
months prior to the Cutoff Date, which indicates that, except as set forth in
such engineering report or with respect to which repairs were required to be
reserved for or made, all building systems for the improvements of each related
Mortgaged Property are in good working order, and further indicates that each
related Mortgaged Property (a) is free of any material damage, (b) is in good
repair and condition, and (c) is free of structural defects, except to the
extent (i) any damage or deficiencies that would not materially and adversely
affect the use, operation or value of the Mortgaged Property or the security
intended to be provided by such Mortgage or repairs with respect to such damage
or deficiencies estimated to cost less than $50,000 in the aggregate per
Mortgaged Property; (ii) such repairs have been completed; or (iii) escrows or
holdbacks in an aggregate amount consistent with the standards utilized by the
Seller with respect to similar loans it originates for securitization or for its
portfolio have been established, which escrows or holdbacks will in all events
be in an aggregate amount not less than the estimated cost of such repairs.  The
Seller has no knowledge of any material issues with the physical condition of
the Mortgaged Property that the Seller believes would have a material adverse
effect on the use, operation or value of the Mortgaged Property other than those
disclosed in the engineering report and those addressed in sub-clauses (i),
(ii) and (iii) of the preceding sentence.

 

(11)                          Taxes and Assessments.  As of the date of
origination and, to the Seller’s knowledge, as of the Cutoff Date, all taxes,
governmental assessments and other outstanding governmental charges (including,
without limitation, water and sewage charges) due with respect to the Mortgaged
Property (excluding any related personal property) securing the related Mortgage
Loan that is or if left unpaid could become a lien on the related Mortgaged
Property that would

 

D-4

--------------------------------------------------------------------------------


 

be of equal or superior priority to the lien of the Mortgage and that became due
and delinquent and owing prior to the Cutoff Date with respect to each related
Mortgaged Property have been paid, or, if the appropriate amount of such taxes
or charges is being appealed or is otherwise in dispute, the unpaid taxes or
charges are covered by an escrow of funds or other security sufficient to pay
such tax or charge and reasonably estimated interest and penalties, if any,
thereon.  For purposes of this representation and warranty, such taxes,
governmental assessments and other outstanding governmental charges shall not be
considered delinquent until the date on which interest and/or penalties would be
payable thereon.

 

(12)                          Condemnation.  As of the date of origination and
to the Seller’s knowledge as of the Cutoff Date, there is no proceeding pending
or threatened for the total or partial condemnation of such Mortgaged Property
that would have a material adverse effect on the use or operation of the
Mortgaged Property.

 

(13)                          Actions Concerning Trust Asset.  As of the date of
origination and to the Seller’s knowledge as of the Cutoff Date, there was no
pending, filed or threatened action, suit or proceeding, arbitration or
governmental investigation involving any Borrower, guarantor, or Mortgaged
Property, an adverse outcome of which would reasonably be expected to materially
and adversely affect (a) title to the Mortgaged Property, (b) the validity or
enforceability of the Mortgage, (c) such Borrower’s ability to perform under the
related Mortgage Loan, (d) such guarantor’s ability to perform under the related
guaranty, (e) the use, operation or value of the Mortgaged Property, (f) the
principal benefit of the security intended to be provided by the Mortgage Loan
Documents, (g) the current ability of the Mortgaged Property to generate net
cash flow sufficient to service such Mortgage Loan, or (h) the current principal
use of the Mortgaged Property.

 

(14)                          Escrow Deposits.  All escrow deposits and escrow
payments currently required to be escrowed with lender pursuant to each Mortgage
Loan (including capital improvements and environmental remediation reserves) are
in the possession, or under the control, of the Seller or its servicer, and
there are no deficiencies (subject to any applicable grace or cure periods) in
connection therewith, and all such escrows and deposits (or the right thereto)
that are required under the related Mortgage Loan Documents are being conveyed
by the Seller to the Depositor or its servicer.  Any and all requirements under
the Mortgage Loan as to completion of any material improvements and as to
disbursements of any funds escrowed for such purpose, which requirements were to
have been complied with on or before Closing Date, have been complied with in
all material respects or the funds so escrowed have not been released unless
such release was consistent with the Seller’s practices with respect to escrow
releases or such released funds were otherwise used for their intended purpose.
No other escrow amounts have been released except in accordance with the terms
and conditions of the related Mortgage Loan Documents.

 

(15)                          Insurance.  Each related Mortgaged Property is,
and is required pursuant to the related Trust Asset documents to be, insured by
a property insurance policy providing coverage for loss in accordance with
coverage found under a “special cause of loss form” or “all risk form” that
includes replacement cost valuation issued by an insurer meeting the
requirements of the related Mortgage Loan Documents and having a claims-paying
or financial strength rating of at least “A-:VIII” (for a Mortgage Loan with a
principal balance below $35 million) and “A:VIII” (for a Mortgage Loan with a
principal balance of $35 million or more) from A.M. Best Company or

 

D-5

--------------------------------------------------------------------------------


 

“A3” (or the equivalent) from Moody’s Investors Service, Inc. or “A “ from
Standard & Poor’s Ratings Service (collectively the “Insurance Rating
Requirements”), in an amount (subject to customary deductibles) not less than
the full insurable value on a replacement cost basis of the improvements,
furniture, furnishings, fixtures and equipment owned by the mortgagor and
included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Mortgage Loan Documents, by business interruption or
rental loss insurance (except where an applicable tenant lease does not permit
the tenant to abate rent under any circumstances), which (i) covers a period of
not less than 12 months or a specified dollar amount which, in the reasonable
judgment of the Seller, will cover no less than 12 months of rental income;
(ii) for a Mortgage Loan with a principal balance of $50 million or more
contains a 180-day “extended period of indemnity”; and (iii) covers the actual
loss sustained during restoration.

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Borrower is required to maintain insurance in the amount of the full replacement
cost value of the Mortgaged Property or, alternately, the maximum amount
available under the National Flood Insurance Program together with any
additional excess flood coverage in an amount generally required by a prudent
institutional commercial mortgage lender.

 

If windstorm and/or windstorm related perils and/or “named storms” are excluded
from the primary property damage insurance policy the Mortgaged Property is
insured by a separate windstorm insurance policy issued by an insurer meeting
the Insurance Rating Requirements or endorsement covering damage from windstorm
and/or windstorm related perils and/or named storms, in an amount not less than
the lesser of (1) the original principal balance of the Mortgage Loan and
(2) the full insurable value on a replacement cost basis of the Improvements and
personal property and fixtures owned by the mortgagor and included in the
related Mortgaged Property by an insurer meeting the Insurance Rating
Requirements.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Mortgage Loan Documents, by a commercial general liability insurance
policy issued by an insurer meeting the Insurance Rating Requirements including
broad-form coverage for property damage, contractual damage and personal injury
(including bodily injury and death) in amounts (subject to customary
deductibles) as are generally required by the Seller for loans intended for
securitization or for its portfolio, and in any event not less than $1 million
per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the seismic condition of such property, for the sole purpose of assessing the
probable maximum loss or scenario expected loss (“PML”) for the Mortgaged
Property in the event of an earthquake.  In such instance, the PML was based on
a 475-year return period, an exposure period of 50 years and a

 

D-6

--------------------------------------------------------------------------------


 

10% probability of exceedance.  If the resulting report concluded that the PML
would exceed 20% of the amount of the replacement costs of the improvements,
earthquake insurance on such Mortgaged Property was obtained by an insurer rated
at least “A-:VIII” by A.M. Best Company or “A3” (or the equivalent) from Moody’s
Investors Service, Inc. or “A “ by Standard & Poor’s Ratings Service in an
amount not less than 100% of the PML or if such coverage was not available,
earthquake insurance was obtained from the applicable state earthquake authority
in the maximum amount available.

 

The Mortgage Loan Documents require insurance proceeds in respect of a property
loss to be applied either (a) to the repair or restoration of all or part of the
related Mortgaged Property, with respect to all property losses in excess of 5%
of the then outstanding principal amount of the related Mortgage Loan, the
lender (or a trustee appointed by it) having the right to hold and disburse such
proceeds as the repair or restoration progresses, or (b) to the payment of the
outstanding principal balance of such Mortgage Loan together with any accrued
interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cutoff Date have been paid, and such insurance policies name
the lender under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the trustee. Each related Mortgage Loan
obligates the related Borrower to maintain all such insurance and, at such
Borrower’s failure to do so, authorizes the lender to maintain such insurance at
the Borrower’s cost and expense and to charge such Borrower for related
premiums. All such insurance policies (other than commercial liability policies)
require at least 10 days’ prior notice to the lender of termination or
cancellation arising because of nonpayment of a premium and at least 30 days
prior notice to the lender of termination or cancellation (or such lesser
period, not less than 10 days, as may be required by applicable law) arising for
any reason other than non-payment of a premium and no such notice has been
received by the Seller.

 

(16)                          Access; Utilities; Separate Tax Lots.  Each
Mortgaged Property (a) is located on or adjacent to a public road and has direct
legal access to such road, or has access via an irrevocable easement or
irrevocable right of way permitting ingress and egress to/from a public road,
(b) is served by or has uninhibited access rights to public or private water and
sewer (or well and septic) and all required utilities, all of which are
appropriate for the current use of the Mortgaged Property, and (c) constitutes
one or more separate tax parcels which do not include any property which is not
part of the Mortgaged Property or is subject to an endorsement under the related
Title Policy insuring the Mortgaged Property, or in certain cases, an
application has been made to the applicable governing authority for creation of
separate tax lots, in which case the Mortgage Loan requires the Borrower to
escrow an amount sufficient to pay taxes for the existing tax parcel of which
the Mortgaged Property is a part until the separate tax lots are created.

 

(17)                          No Encroachments.  To the Seller’s knowledge and
based solely on surveys obtained in connection with origination and the lender’s
Title Policy (or, if such policy is not yet issued, a pro forma title policy, a
preliminary title policy with escrow instructions or a “marked up” commitment)
obtained in connection with the origination of each Mortgage Loan, (a) all
material improvements that were included for the purpose of determining the
appraised value of the

 

D-7

--------------------------------------------------------------------------------


 

related Mortgaged Property at the time of the origination of such Mortgage Loan
are within the boundaries of the related Mortgaged Property, except
encroachments that do not materially and adversely affect the value or current
use of such Mortgaged Property, or are insured by applicable provisions of the
Title Policy, (b) no improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value or current use of such Mortgaged Property, or are insured by
applicable provisions of the Title Policy and (c) no improvements encroach upon
any easements except for encroachments the removal of which would not materially
and adversely affect the value or current use of such Mortgaged Property or are
insured by applicable provisions of the Title Policy.

 

(18)                          No Contingent Interest or Equity Participation. 
No Mortgage Loan has a shared appreciation feature, any other contingent
interest feature or a negative amortization feature or an equity participation
by the Seller.

 

(19)                          REMIC.  The Mortgage Loan is a “qualified
mortgage” within the meaning of Section 860G(a)(3) of the Code (but determined
without regard to the rule in Treasury Regulations Section 1.860G-2(f)(2) that
treats certain defective mortgage loans as qualified mortgages), and,
accordingly, (A) the issue price of the Mortgage Loan to the related Borrower at
origination did not exceed the non-contingent principal amount of the Mortgage
Loan and (B) either: (a) such Mortgage Loan is secured by an interest in real
property (including buildings and structural components thereof, but excluding
personal property) having a fair market value (i) at the date the Mortgage Loan
was originated at least equal to 80% of the adjusted issue price of the Mortgage
Loan on such date or (ii) at the Closing Date at least equal to 80% of the
adjusted issue price of the Mortgage Loan on such date, provided that for
purposes hereof, the fair market value of the real property interest must first
be reduced by (A) the amount of any lien on the real property interest that is
senior to the Mortgage Loan and (B) a proportionate amount of any lien that is
in parity with the Mortgage Loan; or (b) substantially all of the proceeds of
such Mortgage Loan were used to acquire, improve or protect the real property
which served as the only security for such Mortgage Loan (other than a recourse
feature or other third-party credit enhancement within the meaning of Treasury
Regulations Section 1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly
modified” prior to the Closing Date so as to result in a taxable exchange under
Section 1001 of the Code, it either (x) was modified as a result of the default
or reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto. Any prepayment premium and
yield maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations
Section 1.860G-(b)(2). All terms used in this paragraph 19 shall have the same
meanings as set forth in the related Treasury Regulations.

 

(20)                          Compliance.  The terms of the Mortgage Loan
Documents evidencing such Mortgage Loan, comply in all material respects with
all applicable local, state and federal laws and regulations, and the Seller has
complied with all material requirements pertaining to the origination of the
Mortgage Loan, including but not limited to, usury and any and all other
material requirements of any federal, state or local law to the extent
non-compliance would have a material adverse effect on the Mortgage Loan.

 

D-8

--------------------------------------------------------------------------------


 

(21)                          Authorized to do Business.  To the extent required
under applicable law, as of the Cutoff Date or as of the date that such entity
held the Mortgage Note, each holder of the Mortgage Note was authorized to
transact and do business in the jurisdiction in which each related Mortgaged
Property is located, or the failure to be so authorized does not materially and
adversely affect the enforceability of the Mortgage Loan.

 

(22)                          Trustee under Deed of Trust.  With respect to each
Mortgage which is a deed of trust, a trustee, duly qualified under applicable
law to serve as such, currently so serves and is named in the deed of trust or
has been substituted in accordance with the Mortgage and applicable law or may
be substituted in accordance with the Mortgage and applicable law by the related
mortgagee, and except in connection with a trustee’s sale after a default by the
related Borrower or in connection with any full or partial release of the
related Mortgaged Property or related security for such Mortgage Loan, and
except in connection with a trustee’s sale after a default by the related
Borrower, no fees are payable to such trustee except for de minimis fees paid.

 

(23)                          Local Law Compliance.  To the Seller’s knowledge,
based solely upon any of a letter from any governmental authorities, a legal
opinion, an architect’s letter, a zoning consultant’s report, an endorsement to
the related Title Policy, or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, the
improvements located on or forming part of each Mortgaged Property securing a
Mortgage Loan are in material compliance with applicable laws, zoning
ordinances, rules, covenants, and restrictions (collectively “Zoning
Regulations”) governing the occupancy, use, and operation of such Mortgaged
Property or constitute a legal non-conforming use or structure and any
non-conformity with zoning laws constitutes a legal non-conforming use or
structure which does not materially and adversely affect the use or operation of
such Mortgaged Property. In the event of casualty or destruction, (a) the
Mortgaged Property may be restored or repaired to the extent necessary to
maintain the use of the structure immediately prior to such casualty or
destruction, (b) law and ordinance insurance coverage has been obtained for the
Mortgaged Property in amounts customarily required by the Seller for loans
intended for securitization that provides coverage for additional costs to
rebuild and/or repair the property to current Zoning Regulations, (c) the
inability to restore the Mortgaged Property to the full extent of the use or
structure immediately prior to the casualty would not materially and adversely
affect the use or operation of such Mortgaged Property, or (d) title insurance
coverage has been obtained for such nonconformity.

 

(24)                          Licenses and Permits.  Each Borrower covenants in
the Mortgage Loan Documents that it shall keep all material licenses, permits,
franchises, certificates of occupancy and applicable governmental approvals
necessary for the operation of the Mortgaged Property in full force and effect,
and to the Seller’s knowledge based upon any of a letter from any government
authorities or other affirmative investigation of local law compliance
consistent with the investigation conducted by the Seller for similar commercial
and multifamily mortgage loans intended for securitization; all such material
licenses, permits, franchises, certificates of occupancy and applicable
governmental approvals are in effect or the failure to obtain or maintain such
material licenses, permits, franchises, certificates of occupancy and applicable
governmental approvals does not materially and adversely affect the use and/or
operation of the Mortgaged Property as it was used and operated as of the date
of origination of the Mortgage Loan or the rights of a holder of the related
Mortgage Loan.  The Mortgage Loan requires the

 

D-9

--------------------------------------------------------------------------------


 

related Borrower to be qualified to do business in the jurisdiction in which the
related Mortgaged Property is located and for the Borrower and the Mortgaged
Property to be in compliance in all material respects with all regulations,
zoning and building laws.

 

(25)                          Recourse Obligations.  The Mortgage Loan Documents
for each Mortgage Loan provide that such Mortgage Loan (a) becomes full recourse
to the Borrower and guarantor (which is a natural person or persons, or an
entity distinct from the Borrower (but may be affiliated with the Borrower) that
has assets other than equity in the related Mortgaged Property that are not de
minimis) in any of the following events: (i) if any petition for bankruptcy,
insolvency, dissolution or liquidation pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by, consented to, or acquiesced
in by, the Borrower; (ii) Borrower or guarantor shall have colluded with other
creditors to cause an involuntary bankruptcy filing with respect to the Borrower
or (iii) transfers of either the Mortgaged Property or equity interests in
Borrower made in violation of the Mortgage Loan Documents; and (b) contains
provisions providing for recourse against the Borrower and guarantor (which is a
natural person or persons, or an entity distinct from the Borrower (but may be
affiliated with the Borrower) that has assets other than equity in the related
Mortgaged Property that are not de minimis), for losses and damages sustained in
the case of (i)(A) misapplication, misappropriation or conversion of rents,
insurance proceeds or condemnation awards, or (B) any security deposits not
delivered to lender upon foreclosure or action in lieu thereof (except to the
extent applied in accordance with leases prior to a Mortgage Loan event of
default); (ii) the Borrower’s fraud or intentional misrepresentation;
(iii) willful misconduct by the Borrower or guarantor; (iv) breaches of the
environmental covenants in the Mortgage Loan Documents; or (v) commission of
material physical waste at the Mortgaged Property, which may, with respect to
this clause (v), in certain instances, be limited to acts or omissions of the
related Borrower, guarantor, property manager or their affiliates, employees or
agents.

 

(26)                          Mortgage Releases.  The terms of the related
Mortgage or related Mortgage Loan Documents do not provide for release of any
material portion of the Mortgaged Property from the lien of the Mortgage except
(a) a partial release, accompanied by principal repayment of not less than a
specified percentage at least equal to 115% of the related allocated loan amount
of such portion of the Mortgaged Property, (b) upon payment in full of such
Mortgage Loan, (c) releases of out-parcels that are unimproved or other portions
of the Mortgaged Property which will not have a material adverse effect on the
underwritten value of the Mortgaged Property and which were not afforded any
material value in the appraisal obtained at the origination of the Mortgage Loan
and are not necessary for physical access to the Mortgaged Property or
compliance with zoning requirements, or (d) as required pursuant to an order of
condemnation. With respect to any partial release under the preceding clauses
(a) or (c), either: (x) such release of collateral (i) would not constitute a
“significant modification” of the subject Mortgage Loan within the meaning of
Treasury Regulations Section 1.860G-2(b)(2) and (ii) would not cause the subject
Mortgage Loan to fail to be a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code; or (y) the mortgagee or servicer can, in
accordance with the related Mortgage Loan Documents, condition such release of
collateral on the related Borrower’s delivery of an opinion of tax counsel to
the effect specified in the immediately preceding clause (x). For purposes of
the preceding clause (x), if the fair market value of the real property
constituting such Mortgaged Property after the release is not equal to at least
80% of the principal balance of the Mortgage Loan outstanding after the release,
the Borrower is required to

 

D-10

--------------------------------------------------------------------------------


 

make a payment of principal in an amount not less than the amount required by
the REMIC Provisions.

 

In the event of a taking of any portion of a Mortgaged Property by a State or
any political subdivision or authority thereof, whether by legal proceeding or
by agreement, the Borrower can be required to pay down the principal balance of
the Mortgage Loan in an amount not less than the amount required by the REMIC
Provisions and, to such extent, the award from any such taking may not be
required to be applied to the restoration of the Mortgaged Property or released
to the Borrower, if, immediately after the release of such portion of the
Mortgaged Property from the lien of the Mortgage (but taking into account the
planned restoration) the fair market value of the real property constituting the
remaining Mortgaged Property is not equal to at least 80% of the remaining
principal balance of the Mortgage Loan.

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or portion thereof,
including a partial condemnation, other than in compliance with the REMIC
Provisions.

 

(27)                          Financial Reporting and Rent Rolls.  The Mortgage
Loan Documents for each Mortgage Loan require the Borrower to provide the owner
or holder of the Mortgage Loan with quarterly (other than for single-tenant
properties) and annual operating statements, and quarterly (other than for
single-tenant properties) rent rolls for properties that have leases
contributing more than 5% of the in-place base rent and annual financial
statements, which annual financial statements (i) with respect to each Mortgage
Loan with more than one Borrower are in the form of an annual combined balance
sheet of the Borrower entities (and no other entities), together with the
related combined statements of operations, members’ capital and cash flows,
including a combining balance sheet and statement of income for the Mortgaged
Properties on a combined basis and (ii) for each Mortgage Loan with an original
principal balance greater than $50 million shall be audited by an independent
certified public accountant upon the request of the owner or holder of the
Mortgage Loan.

 

(28)                          Acts of Terrorism Exclusion.  With respect to each
Mortgage Loan over $20 million, the related special-form all-risk insurance
policy and business interruption policy (issued by an insurer meeting the
Insurance Rating Requirements) do not specifically exclude Acts of Terrorism, as
defined in the Terrorism Risk Insurance Act of 2002, as amended by the Terrorism
Risk Insurance Program Reauthorization Act of 2007 (collectively referred to as
“TRIA”), from coverage, or if such coverage is excluded, it is covered by a
separate terrorism insurance policy. With respect to each other Mortgage Loan,
the related special all-risk insurance policy and business interruption policy
(issued by an insurer meeting the Insurance Rating Requirements) did not, as of
the date of origination of the Mortgage Loan, and, to the Seller’s knowledge, do
not, as of the Cutoff Date, specifically exclude Acts of Terrorism, as defined
in TRIA, from coverage, or if such coverage is excluded, it is covered by a
separate terrorism insurance policy. With respect to each Mortgage Loan, the
related Mortgage Loan Documents do not expressly waive or prohibit the mortgagee
from requiring coverage for Acts of Terrorism, as defined in TRIA, or damages
related thereto, except to the extent that any right to require such coverage
may be limited by availability on commercially reasonable terms.

 

D-11

--------------------------------------------------------------------------------


 

(29)                          Due on Sale or Encumbrance.  Subject to specific
exceptions set forth below, each Mortgage Loan contains a “due on sale” or other
such provision for the acceleration of the payment of the unpaid principal
balance of such Mortgage Loan if, without the consent of the holder of the
Mortgage (which consent, in some cases, may not be unreasonably withheld) and/or
complying with the requirements of the related Mortgage Loan Documents (which
provide for transfers without the consent of the lender which are customarily
acceptable to the Seller lending on the security of property comparable to the
related Mortgaged Property, including, but not limited to, transfers of worn-out
or obsolete furnishings, fixtures, or equipment promptly replaced with property
of equivalent value and functionality and transfers by leases entered into in
accordance with the Mortgage Loan Documents), (a) the related Mortgaged
Property, or any controlling equity interest in the related Borrower, is
directly or indirectly pledged, transferred or sold, other than as related to
(i) family and estate planning transfers or transfers upon death or legal
incapacity, (ii) transfers to certain affiliates as defined in the related
Mortgage Loan Documents, (iii) transfers of less than a controlling interest in
a Borrower, (iv) transfers to another holder of direct or indirect equity in the
Borrower, a specific Person designated in the related Mortgage Loan Documents or
a Person satisfying specific criteria identified in the related Mortgage Loan
Documents, (v) transfers of common stock in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraph 26
above, or (vii) by reason of any mezzanine debt that existed at the origination
of the related Mortgage Loan, or future permitted mezzanine debt or (b) the
related Mortgaged Property is encumbered with a subordinate lien or security
interest against the related Mortgaged Property, other than (i) any companion
interest of any Mortgage Loan or any subordinate debt that existed at
origination and is permitted under the related Mortgage Loan Documents,
(ii) purchase money security interests (iii) any Mortgage Loan that is
cross-collateralized and cross-defaulted with another Mortgage Loan or
(iv) Permitted Encumbrances. The Mortgage Loan Documents provide that to the
extent any Rating Agency fees are incurred in connection with the review of and
consent to any transfer or encumbrance, the Borrower is responsible for such
payment along with all other reasonable fees and expenses incurred by the
Mortgagee relative to such transfer or encumbrance.

 

(30)                          Single-Purpose Entity.  Each Mortgage Loan
requires the Borrower to be a Single-Purpose Entity for at least as long as the
Mortgage Loan is outstanding. Both the Mortgage Loan Documents and the
organizational documents of the Borrower with respect to each Mortgage Loan with
a Cutoff Date Principal Balance in excess of $5 million provide that the
Borrower is a Single-Purpose Entity, and each Mortgage Loan with a Cutoff
Principal Balance of $20 million or more has a counsel’s opinion regarding
non-consolidation of the Borrower. For this purpose, a “Single-Purpose Entity”
shall mean an entity, other than an individual, whose organizational documents
(or if the Mortgage Loan has a Cutoff Principal Balance equal to $5 million or
less, its organizational documents or the related Mortgage Loan Documents)
provide substantially to the effect that it was formed or organized solely for
the purpose of owning and operating one or more of the Mortgaged Properties
securing the Mortgage Loan and prohibit it from engaging in any business
unrelated to such Mortgaged Property or Properties, and whose organizational
documents further provide, or which entity represented in the related Mortgage
Loan Documents, substantially to the effect that it does not have any assets
other than those related to its interest in and operation of such Mortgaged
Property or Properties, or any indebtedness other than as permitted by the
related Mortgage(s) or the other related Mortgage Loan Documents, that it has
its own books and records and accounts separate and apart from those of any
other person (other than a Borrower for a Mortgage Loan that is
cross-collateralized and cross-defaulted with the

 

D-12

--------------------------------------------------------------------------------


 

related Mortgage Loan), and that it holds itself out as a legal entity, separate
and apart from any other person or entity.

 

(31)                          Floating Interest Rates.  Each Trust Asset bears
interest at a floating rate based on LIBOR unless LIBOR is unavailable.

 

(32)                          Ground Leases.  For purposes of the Purchase
Agreement, a “Ground Lease” shall mean a leasehold estate in real property where
the fee owner as the ground lessor conveys for a term or terms of years its
entire interest in the land and buildings and other improvements, if any, to the
ground lessee (who may, in certain circumstances, own the building and
improvements on the land), subject to the reversionary interest of the ground
lessor as fee owner.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a ground
leasehold estate in whole or in part, and the related Mortgage does not also
encumber the related lessor’s fee interest in such Mortgaged Property, based
upon the terms of the ground lease and any estoppel or other agreement received
from the ground lessor in favor of the Seller, its successors and assigns, the
Seller represents and warrants that:

 

(A)                               The ground lease or a memorandum regarding
such ground lease has been duly recorded or submitted for recordation in a form
that is acceptable for recording in the applicable jurisdiction. The ground
lease or an estoppel or other agreement received from the ground lessor permits
the interest of the lessee to be encumbered by the related Mortgage and does not
restrict the use of the related Mortgaged Property by such lessee, its
successors or assigns in a manner that would materially and adversely affect the
security provided by the related Mortgage. To Seller’s knowledge, no material
change in the terms of the ground lease had occurred since its recordation,
except by any written instruments which are included in the related Asset File;

 

(B)                               The lessor under such ground lease has agreed
in a writing included in the related Asset File (or in such ground lease) that
the ground lease may not be amended, modified, canceled or terminated without
the prior written consent of the lender and that any such action without such
consent is not binding on the lender, its successors or assigns, provided that
lender has provided lessor with notice of its lien in accordance with the terms
of the ground lease;

 

(C)                               The ground lease has an original term (or an
original term plus one or more optional renewal terms, which, under all
circumstances, may be exercised, and will be enforceable, by either borrower or
the mortgagee) that extends not less than 20 years beyond the stated maturity of
the related Mortgage Loan, or 10 years past the stated maturity if such Mortgage
Loan fully amortizes by the stated maturity (or with respect to a Mortgage Loan
that accrues on an actual 360 basis, substantially amortizes);

 

(D)                               The ground lease is not subject to any
interests, estates, liens or encumbrances superior to, or of equal priority
with, the Mortgage, except for the related fee interest of the ground lessor and
the Permitted Encumbrances;

 

(E)                                The ground lease does not place commercially
unreasonable restrictions on the identity of the Mortgagee and the ground lease
is assignable to the holder of the Mortgage Loan and its successors and assigns
without the consent of the lessor thereunder (or, if such

 

D-13

--------------------------------------------------------------------------------


 

consent is required it either has been obtained or cannot be unreasonably
withheld, provided that such ground lease has not been terminated and all
amounts due thereunder have been paid), and in the event it is so assigned, it
is further assignable by the holder of the Mortgage Loan and its successors and
assigns without the consent of the lessor (or, if such consent is required it
either has been obtained or cannot be unreasonably withheld, provided that such
ground lease has not been terminated and all amounts due thereunder have been
paid);

 

(F)                                 The Seller has not received any written
notice of default under or notice of termination of such ground lease. To the
Seller’s knowledge, there is no default under such ground lease and no condition
that, but for the passage of time or giving of notice, would result in a default
under the terms of such ground lease. Such ground lease is in full force and
effect as of the Closing Date;

 

(G)                               The ground lease or ancillary agreement
between the lessor and the lessee requires the lessor to give to the lender
written notice of any default, provides that no notice of default or termination
is effective unless such notice is given to the lender, and requires that the
ground lessor will supply an estoppel;

 

(H)                              A lender is permitted a reasonable opportunity
(including, where necessary, sufficient time to gain possession of the interest
of the lessee under the ground lease through legal proceedings) to cure any
default under the ground lease which is curable after the lender’s receipt of
notice of any default before the lessor may terminate the ground lease;

 

(I)                                   The ground lease does not impose any
restrictions on subletting that would be viewed as commercially unreasonable by
the Seller in connection with loans intended for securitization;

 

(J)                                   Under the terms of the ground lease, an
estoppel or other agreement received from the ground lessor and the related
Mortgage (taken together), any related insurance proceeds or the portion of the
condemnation award allocable to the ground lessee’s interest (other than in
respect of a total or substantially total loss or taking as addressed in subpart
(K)) will be applied either to the repair or to restoration of all or part of
the related Mortgaged Property with (so long as such proceeds are in excess of
the threshold amount specified in the related Mortgage Loan Documents) the
lender or a trustee appointed by it having the right to hold and disburse such
proceeds as repair or restoration progresses, or to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest;

 

(K)                              In the case of a total or substantial taking or
loss, under the terms of the ground lease, an estoppel or other agreement and
the related Mortgage (taken together), any related insurance proceeds, or
portion of the condemnation award allocable to ground lessee’s interest in
respect of a total or substantially total loss or taking of the related
Mortgaged Property to the extent not applied to restoration, will be applied
first to the payment of the outstanding principal balance of the Mortgage Loan,
together with any accrued interest; and

 

(L)                                Provided that the lender cures any defaults
which are susceptible to being cured, the ground lessor has agreed to enter into
a new lease with lender upon termination of the ground lease for any reason,
including rejection of the ground lease in a bankruptcy proceeding.

 

D-14

--------------------------------------------------------------------------------


 

(33)                          Servicing.  The servicing and collection practices
used by the Seller in respect of each Mortgage Loan complied in all material
respects with all applicable laws and regulations and was in all material
respects legal, proper and in accordance with Seller’s customary commercial
mortgage servicing practices.

 

(34)                          Rent Rolls; Operating Histories.  The Seller has
obtained a rent roll (the “Certified Rent Roll(s)”) certified by the related
Borrower or the related guarantor(s) as accurate and complete in all material
respects as of a date within 180 days of the date of origination of the related
Mortgage Loan.  The Seller has obtained operating histories (the “Certified
Operating Histories”) with respect to each Mortgaged Property certified by the
related Borrower or the related guarantor(s) as accurate and complete in all
material respects as of a date within 180 days of the date of origination of the
related Mortgage Loan. The Certified Operating Histories collectively report on
operations for a period equal to (a) at least a continuous three-year period or
(b) in the event the Mortgaged Property was owned, operated or constructed by
the Borrower or an affiliate for less than three years then for such shorter
period of time, it being understood that for Mortgaged Properties acquired with
the proceeds of a Mortgage Loan, operating histories may not have been
available.

 

(35)                          No Material Default; Payment Record.  No Mortgage
Loan has been more than 30 days delinquent, without giving effect to any grace
or cure period, in making required payments since origination, and as of the
Cutoff Date, no Trust Asset is delinquent (beyond any applicable grace or cure
period) in making required payments. To the Seller’s knowledge, there is (a) no
material default, breach, violation or event of acceleration existing under the
related Trust Asset, or (b) no event (other than payments due but not yet
delinquent) which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a material default, breach, violation
or event of acceleration, provided, however, that this representation and
warranty does not cover any default, breach, violation or event of acceleration
that specifically pertains to or arises out of any exception scheduled to any
other representation and warranty made by the Seller. No person other than the
holder of such Mortgage Loan may declare any event of default under the Mortgage
Loan or accelerate any indebtedness under the Mortgage Loan Documents.

 

(36)                          Bankruptcy.  In respect of each Mortgage Loan, the
related Borrower is not a debtor in any bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or similar proceeding.

 

(37)                          Organization of Borrower.  The Seller has obtained
an organizational chart or other description of each Borrower which identifies
all beneficial controlling owners of the Borrower (i.e., managing members,
general partners or similar controlling person for such Borrower) (the
“Controlling Owner”) and all owners that hold a 20% or greater direct ownership
share (i.e., the “Major Sponsors”). The Seller (1) required questionnaires to be
completed by each Controlling Owner and guarantor or performed other processes
designed to elicit information from each Controlling Owner and guarantor
regarding such Controlling Owner’s or guarantor’s prior history for at least ten
(10) years regarding any bankruptcies or other insolvencies, any felony
convictions, and (2) performed or caused to be performed searches of the public
records or services such as Lexis/Nexis, or a similar service designed to elicit
information about each Controlling Owner, Major Sponsor and guarantor regarding
such Controlling Owner’s, Major

 

D-15

--------------------------------------------------------------------------------


 

Sponsor’s or guarantor’s prior history for at least ten (10) years regarding any
bankruptcies or other insolvencies, any felony convictions, and provided,
however, that records searches were limited to the last ten (10) years. ((1) and
(2) collectively, the “Sponsor Diligence”). Based solely on the Sponsor
Diligence, to the knowledge of the Seller, no Major Sponsor or guarantor (i) was
in a state of federal bankruptcy or insolvency proceeding, (ii) had a prior
record of having been in a state of federal bankruptcy or insolvency, or
(iii) had been convicted of a felony.

 

(38)                          Environmental Conditions.  At origination, each
Borrower represented and warranted that to its knowledge no hazardous materials
or any other substances or materials which are included under or regulated by
environmental laws are located on, or have been handled, manufactured,
generated, stored, processed, or disposed of on or released or discharged from
the Mortgaged Property, except as disclosed by a Phase I environmental
assessment (or a Phase II environmental assessment, if applicable) delivered in
connection with the origination of the Mortgage Loan or except for those
substances commonly used in the operation and maintenance of properties of kind
and nature similar to those of the Mortgaged Property in compliance with all
environmental laws and in a manner that does not result in contamination of the
Mortgaged Property.  A Phase I environmental site assessment (or update of a
previous Phase I and or Phase II site assessment) and, with respect to certain
Trust Assets, a Phase II environmental site assessment (collectively, an “ESA”)
meeting ASTM requirements conducted by a reputable environmental consultant in
connection with such Mortgage Loan within 12 months prior to its origination
date (or an update of a previous ESA was prepared), and such ESA (i) did not
reveal any known circumstance or condition that rendered the Mortgaged Property
at the date of the ESA in material noncompliance with applicable environmental
laws or the existence of recognized environmental conditions (as such term is
defined in ASTM E1527-05 or its successor, hereinafter “Environmental
Condition”) or the need for further investigation, or (ii) if any material
noncompliance with environmental laws or the existence of an Environmental
Condition or need for further investigation was indicated in any such ESA, then
at least one of the following statements is true: (A) 125% of the funds
reasonably estimated by a reputable environmental consultant to be sufficient to
cover the estimated cost to cure any material noncompliance with applicable
environmental laws or the Environmental Condition has been escrowed by the
related Borrower and is held by the related lender; (B) if the only
Environmental Condition relates to the presence of asbestos-containing
materials, radon in indoor air, lead based paint, or lead in drinking water, and
the only recommended action in the ESA is the institution of such a plan, an
operations or maintenance plan has been required to be instituted by the related
Borrower that can reasonably be expected to mitigate the identified risk;
(C) the Environmental Condition identified in the related environmental report
was remediated or abated in all material respects prior to the Cutoff Date, and,
as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as administratively “closed” or a reputable environmental
consultant has concluded that no further action is required); (D) an
environmental policy or a lender’s pollution legal liability insurance policy
meeting the requirements set forth below that covers liability for the
identified circumstance or condition was obtained from an insurer rated no less
than “A “ (or the equivalent) by Moody’s, S&P and/or Fitch; (E) a party not
related to the Borrower with assets reasonably estimated to be adequate to
effect all necessary remediation was identified as the responsible party for
such condition or circumstance; or (F) a party related to the Borrower with
assets reasonably estimated to be adequate to effect all necessary remediation
was identified as

 

D-16

--------------------------------------------------------------------------------


 

the responsible party for such condition or circumstance is required to take
action. The ESA will be part of the Servicing File; and to the Seller’s
knowledge, except as set forth in the ESA, there is no (1) known circumstance or
condition that rendered the Mortgaged Property in material noncompliance with
applicable environmental laws, (ii) Environmental Conditions (as such term is
defined in ASTM E1527-05 or its successor), or (iii) need for further
investigation.

 

In the case of each Mortgage Loan set forth on the applicable schedule to the
Purchase Agreement, (i) such Mortgage Loan is the subject of an environmental
insurance policy, issued by the issuer set forth on such schedule (the “Policy
Issuer”) and effective as of the date thereof (the “Environmental Insurance
Policy”), (ii) as of the Cutoff Date the Environmental Insurance Policy is in
full force and effect, there is no deductible and the trustee is a named insured
under such policy, (iii)(a) a property condition or engineering report was
prepared, if the related Mortgaged Property was constructed prior to 1985, with
respect to asbestos-containing materials (“ACM”) and, if the related Mortgaged
Property is a multifamily property, with respect to radon gas (“RG”) and
lead-based paint (“LBP”), and (b) if such report disclosed the existence of a
material and adverse LBP, ACM or RG environmental condition or circumstance
affecting the related Mortgaged Property, the related Borrower (A) was required
to remediate the identified condition prior to closing the Mortgage Loan or
provide additional security or establish with the mortgagee a reserve in an
amount deemed to be sufficient by the Seller, for the remediation of the
problem, and/or (B) agreed in the Mortgage Loan Documents to establish an
operations and maintenance plan after the closing of the Mortgage Loan that
should reasonably be expected to mitigate the environmental risk related to the
identified LBP, ACM or RG condition, (iv) on the effective date of the
Environmental Insurance Policy, the Seller as originator had no knowledge of any
material and adverse environmental condition or circumstance affecting the
Mortgaged Property (other than the existence of LBP, ACM or RG) that was not
disclosed to the Policy Issuer in one or more of the following: (a) the
application for insurance, (b) a Borrower questionnaire that was provided to the
Policy Issuer, or (c) an engineering or other report provided to the Policy
Issuer, and (v) the premium of any Environmental Insurance Policy has been paid
through the maturity of the policy’s term and the term of such policy extends at
least five years beyond the maturity of the Mortgage Loan.

 

(39)                          Lease Estoppels.  With respect to each Mortgage
Loan predominantly secured by a retail, office or industrial property leased to
a single tenant, the Seller reviewed such estoppel obtained from such tenant no
earlier than 90 days prior to the origination date of the related Mortgage Loan,
and to the Seller’s knowledge based solely on the related estoppel certificate,
the related lease is in full force and effect or if not in full force and effect
the related space was underwritten as vacant, subject to customary reservations
of tenant’s rights, such as, without limitation, with respect to CAM and
pass-through audits and verification of landlord’s compliance with co-tenancy
provisions.  With respect to each Mortgage Loan predominantly secured by a
retail, office or industrial property, the Seller has received lease estoppels
executed within 90 days of the origination date of the related Mortgage Loan
that collectively account for at least 65% of the in-place base rent for the
Mortgaged Property or set of cross-collateralized properties that secure a
Mortgage Loan that is represented on the Certified Rent Roll.  To the Seller’s
knowledge, each lease represented on the Certified Rent Roll is in full force
and effect as of the date of the Certified Rent Roll, subject to customary
reservations of tenant’s rights, such as with respect to CAM and pass-through
audits and verification of landlord’s compliance with co-tenancy provisions.

 

D-17

--------------------------------------------------------------------------------


 

(40)                          Appraisal.  The Asset File contains an appraisal
of the related Mortgaged Property with an appraisal date within six (6) months
of the Mortgage Loan origination date, and within twelve (12) months of the
Cutoff Date. The appraisal is signed by an appraiser who is a Member of the
Appraisal Institute (“MAI”) and, to the Seller’s knowledge, had no interest,
direct or indirect, in the Mortgaged Property or the Borrower or in any loan
made on the security thereof, and whose compensation is not affected by the
approval or disapproval of the Mortgage Loan. Each appraiser has represented in
such appraisal or in a supplemental letter that the appraisal satisfies the
requirements of the “Uniform Standards of Professional Appraisal Practice” as
adopted by the Appraisal Standards Board of the Appraisal Foundation.

 

(41)                          Trust Asset Schedule.  The information pertaining
to each Trust Asset which is set forth in the Trust Asset Schedule attached as
an exhibit to the Purchase Agreement is true and correct in all material
respects as of the Cutoff Date and contains all information required by the
Pooling and Servicing Agreement to be contained therein.

 

(42)                          Cross-Collateralization.  No Mortgage Loan is
cross-collateralized or cross-defaulted with any other Mortgage Loan that is
outside the Mortgage Pool.

 

(43)                          Advance of Funds by the Seller.  No advance of
funds has been made by the Seller to the related Borrower other than as required
pursuant to the terms of the related Mortgage Loan Documents, and no funds have
been received from any person other than the related Borrower or an affiliate,
directly, or, to the knowledge of the Seller, indirectly for, or on account of,
payments due on the Mortgage Loan. Neither the Seller nor any affiliate thereof
has any obligation to make any capital contribution to any Borrower under a
Mortgage Loan, other than holdbacks provided for in the related Mortgage Loan
Documents and contributions made on or prior to the Closing Date.

 

(44)                          Compliance with Anti-Money Laundering Laws.  The
Seller has complied in all material respects with its internal procedures with
respect to all applicable anti-money laundering laws and regulations, including
without limitation the USA Patriot Act of 2001 in connection with the
origination of the Mortgage Loan.

 

(45)                          Participations.  With respect to any Trust Asset
that is a Participation Interest:

 

(A)                               the Seller is the record mortgagee of the
related Mortgage Loan and is the lead and control participant (“Lead
Participant”) pursuant to a Participation Agreement that is legal, valid and
enforceable as between its parties, and which provides that the Lead Participant
has full power, authority and discretion to service the Mortgage Loan, modify
and amend the terms thereof, pursue remedies and enforcement actions, including
foreclosure or other legal action, without consent or approval of any other
participant (each, a “Third Party Participant”);

 

(B)                               each Third Party Participant is required to
pay its pro rata share of any expenses, costs and fees associated with servicing
and enforcing rights and remedies under the related Mortgage Loan upon request
therefor by the Lead Participant;

 

(C)                               each Participation Agreement is effective to
convey the related other participation interest (the “Other Participation
Interest”) to the related Third Party Participant and is not intended to be or
effective as a loan or other financing secured by the Mortgage Loan.  The Lead

 

D-18

--------------------------------------------------------------------------------


 

Participant owes no fiduciary duty or obligation to any Third Party Participant
pursuant to the Participation Agreement;

 

(D)                               all amounts due and owing to any Third Party
Participant pursuant to each Participation Agreement have been duly and timely
paid.  There is no default by Lead Participant, or to Seller’s knowledge, by any
Third Party Participant under any Participation Agreement;

 

(E)                                the Participation Interest and Lead
Participant role, rights and responsibilities are assignable by Seller without
consent or approval other than those that have been obtained.  The Lead
Participant will timely file all necessary assignments, notices, and documents
in order to convey record title of the Mortgage Loan and other rights and
interests to Issuer in its capacity as successor Lead Participant;

 

(F)                                 the terms of the Participation Agreement do
not require or obligate the Lead Participant or its successor or assigns to
repurchase the related Other Participation Interest under any circumstances; and

 

(G)                               Seller, in selling the related Other
Participation Interest to each Third Party Participant made no
misrepresentation, fraud or omission of information necessary for the Third
Party Participant to make an informed decision to purchase the related Other
Participation Interest.

 

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
shall mean, except where otherwise expressly set forth herein, the actual state
of knowledge or belief of the officers and employees of the Seller directly
responsible for the underwriting, origination, servicing or sale of the Trust
Assets and the related Mortgage Loans regarding the matters expressly set forth
herein, in each case without having conducted any independent inquiry into such
matters and without any obligation to do so (except (i) having sent to any
servicer servicing the Trust Assets and the related Mortgage Loans on behalf of
the Seller specific inquiries regarding the matters referred to and (ii) as
expressly set forth herein).

 

It is understood and agreed that the representations and warranties set forth in
this Exhibit D shall survive delivery of the respective Mortgage Files to the
Purchaser and/or the Trustee and shall inure to the benefit of the Purchaser and
its successors and assigns (including without limitation the Trustee and the
holders of the Certificates), notwithstanding any restrictive or qualified
endorsement or assignment.

 

D-19

--------------------------------------------------------------------------------


 

SCHEDULE D-1 TO EXHIBIT D

 

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

Representation numbers referred to below relate to the corresponding Trust Asset
representations and warranties set forth in Exhibit D to the Trust Asset
Purchase Agreement.

 

Representation Number 
on Exhibit D

 

Trust Asset Name and 
Number as Identified 
on Exhibit A

 

Description of Exception

10 Condition of Property

 

425 Third Avenue Apartments

 

The property condition assessment prepared in connection with origination was
completed on September 5, 2012 which is greater than 12 months prior to the
Cutoff Date. The property condition assessment was prepared within one (1) month
of the origination date.

 

 

 

 

 

10 Condition of Property

 

Austin Office Portfolio

 

The property condition assessments prepared in connection with origination were
completed on December 27, 2011, which is greater than 12 months prior to the
Cutoff Date. The property condition assessment was prepared within three
(3) months of the origination date.

 

 

 

 

 

10 Condition of Property

 

NY Multi Portfolio I

 

The property condition assessments prepared in connection with origination were
completed in September 2012, which is greater than 12 months prior to the Cutoff
Date. The property condition assessment was prepared within two (2) months of
the origination date.

 

 

 

 

 

10 Condition of Property

 

Coldwater Springs Apartments

 

The property condition assessment prepared in connection with origination was
prepared on August 13, 2012 which is greater than 12 months prior to the Cutoff
Date. The property condition assessment was prepared within one (1) month of the
origination date.

 

 

 

 

 

10 Condition of Property

 

NY Multi Portfolio II

 

The property condition assessments prepared in connection with origination were
completed in September 2012, which is greater than 12 months prior to the Cutoff
Date. The property condition assessment was prepared within two (2) months of
the origination date.

 

 

 

 

 

10 Condition of Property

 

NY Multi Portfolio III

 

The property condition assessments prepared in connection with origination were
completed in September 2012, which is greater than 12 months prior to the Cutoff
Date. The property condition assessment was prepared within two (2) months of
the origination date.

 

 

 

 

 

16(c)  Access: Utilities: Separate Tax Lots

 

Plantation Key & Providence Park

 

Tax parcel endorsements are not available in Florida, where the Mortgaged
Property is located.

 

 

 

 

 

16(c)  Access: Utilities: Separate Tax Lots

 

One Financial Plaza

 

Tax parcel endorsements are not available in Florida, where the Mortgaged
Property is located.

 

 

 

 

 

23 Local Law Compliance

 

425 Third Avenue Apartments

 

As of October 2013, a search of the records of the Department of Buildings
indicated that there are sixteen (16) open violations. The open items are
related to violations of the elevator and the façade work that was being
completed at the Mortgaged Property. Fourteen (14) open violations are related
to non-hazardous elevator violations. One (1) open violation is related to a
hazardous elevator violation. One (1) open violation refers to a violation of
the awning. Borrower is required under the Mortgage Loan Documents to remedy the
violations within eighteen (18) months of the origination date.

 

 

 

 

 

23 Local Law Compliance

 

Halstead Apartments

 

According to a zoning report obtained at origination, there are twenty-six (26)
items are listed as “active” with the Public Works & Engineering Building
Inspections of Houston, Texas. Borrower is required under the Mortgage Loan
Documents to remedy these violations within one (1) year of the origination
date. As of October 2013, a search of the Department of Housing Preservation &
Development noted twenty-seven (27) housing violations.

 

 

 

 

 

23 Local Law Compliance

 

NY Multi Portfolio I

 

As of October 2013, a search of the records of the Department of Building for
the individual Mortgaged Property located at 319-321 E. 78th Street, NY, NY
indicated four (4) open violations are related to the boiler including a problem
with low pressure and failure to file a boiler inspection in 2011. As of
December 2012, a title report search noted

 

D-20

--------------------------------------------------------------------------------


 

Representation Number 
on Exhibit D

 

Trust Asset Name and 
Number as Identified 
on Exhibit A

 

Description of Exception

 

 

 

 

twenty-eight (28) housing violations at the same individual Mortgaged Property.

 

As of October 2013, a search of the Department of Building for the individual
Mortgaged Property located at 101 MacDougal Street, NY, NY, indicated five
(5) open violations that are related to the boiler. As of December 2012, a title
report search noted eighty-three (83) housing violations at the same individual
Mortgaged Property.

 

As of October 2013, a search of the records of the Department of Building for
the individual Mortgaged Property located at 354-356 State Street, Brooklyn, NY,
indicated five (5) open violations that are related to a failure to maintain the
boiler. As of December 2012, a title report search noted forty-nine (49) housing
violations at the same individual Mortgaged Property.

 

As of October 2013, a search of the records of the Department of Building for
the individual Mortgaged Property located at 504 E, 88th Street, NY, NY,
indicated one (1) open violation that is related to a failure to maintain the
boiler. As of December 2012, a title report search noted thirteen (13) housing
violations at the same individual Mortgaged Property.

 

Borrower is required under the Mortgage Loan Documents to remedy these
violations within eighteen (18) months of the origination date.

 

 

 

 

 

23 Local Law Compliance

 

NY Multi Portfolio II

 

As of October 2013, a search of the records of the Department of Building for
the individual Mortgaged Property located at 234-238 E. 33rd Street, NY, NY,
indicated twelve (12) open violations. Four (4) violations are related to the
boiler. Six (6) open violations are related to the façade of the properties and
one (1) of these violations is listed as a hazardous violation. A Partial Work
Order was placed on the Mortgaged Property in 2006 but it has since been lifted.
As of December 2012, a title report search noted forty-four (44) housing
violations at the same individual Mortgaged Property.

 

As of October 2013, a search of the records of the Department of Building for
the individual Mortgaged Property located at 325 E. 83rd Street, NY, NY noted
one (1) open violations that is related to the boiler. As of December 2012, a
title report search noted fifty-two (52) housing violations at the same
individual Mortgaged Property.

 

As of October 2013, a search of the records of the Department of Building for
the individual Mortgaged Property located at 410 E. 64th Street, NY, NY noted
eight (8) open violations. Four (4) violations are related to the boiler. One
(1) open violation states that the “BORO commissioner has ordered all work be
stopped due to permit holder withdrawal.” The violation relates to an old permit
that was amended. The current general contractor is working under the amended
permit which is still in effect. One (1) open violation states that there is not
an approved plan at the jobsite. As of December 2012, a title report search
noted forty-seven (47) housing violations at the same individual Mortgaged
Property.

 

Borrower is required under the Mortgage Loan Documents to remedy these
violations within eighteen (18) months of the origination date.

 

 

 

 

 

23 Local Law Compliance

 

NY Multi Portfolio III

 

As of October 2013, a search of the records of the Department of Building for
the individual Mortgaged Property located at 233 E. 82nd Street indicated two
(2) open violations. One (1) open violation is related to the boiler. One
(1) open violation is classified as hazardous and is related to the failure to
maintain the building and certain defects in the fire escape. As of
December 2012, a title report search noted thirteen (13) housing violations at
the same individual Mortgaged Property.

 

As of October 2013, a search of the records of the Department of Building for
the individual Mortgaged Property located at 310 E. 83rd Street indicated six
(6) open violations. A Partial Stop Work Order had been issued at the Mortgaged
Property for one unit. The issue has

 

D-21

--------------------------------------------------------------------------------


 

Representation Number 
on Exhibit D

 

Trust Asset Name and 
Number as Identified 
on Exhibit A

 

Description of Exception

 

 

 

 

since been resolved. Two (2) open violations related to the failure to clear
previous violations. Two (2) open violations are classified as hazardous
relating to electrical wires. Two (2) open violations are related to an issue
with plumbing. As of December 2012, a title report search noted ninety-three
(93) housing violations at the same individual Mortgaged Property.

 

As of October 2013, a search of the Department of Building for the individual
Mortgaged Property located at 104 E. 7th Street indicated four (4) open
violations. One (1) open violation states that the “BORO commissioner has
ordered all work be stopped due to permit holder withdrawal.” The violation
relates to an old permit that was amended. The current general contractor is
working under the amended permit which is still in effect. Three (3) open
violations are related to the boiler. As of December 2012, a title report search
noted thirty-two (32) housing violations at the same individual Mortgaged
Property.

 

As of October 2013, a search of the Department of Building for the individual
Mortgaged Property located at 438-440 E. 13th Street indicated eight (8) open
violations. One (1) open violation states that the “BORO commissioner has
ordered all work be stopped due to permit holder withdrawal.” The violation
relates to an old permit that was amended. The current general contractor is
working under the amended permit which is still in effect. Three (3) open
violations are classified as hazardous from 2001-2009 relating to a failure to
maintain exterior building walls. One (1) open violation states that the
building is under structural monitoring. As of December 2012, a title report
search noted eighty-one (81) housing violations at the same individual Mortgaged
Property

 

Borrower is required under the Mortgage Loan Documents to remedy these
violations within eighteen (18) months of the origination date.

 

 

 

 

 

25 Recourse Obligations

 

425 Third Avenue Apartments

 

The Mortgage Loan Documents provide for recourse for losses and damages, but not
full recourse in the event of certain transfers of certain limited, indirect,
non-controlling equity interests in Borrower or Borrower’s general partner.

 

 

 

 

 

25 Recourse Obligations

 

All Trust Assets

 

The Mortgage Loan Documents do not provide for recourse against the Borrower and
guarantor for losses and damages sustained in the case of (i) willful misconduct
by Borrower or guarantor or (ii) breaches of the environmental covenants in the
Mortgage Loan Documents; provided that there is a separate environmental
indemnity agreement pursuant to which Borrower and Guarantor agree to indemnify
Seller for losses resulting from certain environmental conditions at the
Mortgaged Property.

 

 

 

 

 

26 Mortgage Releases

 

Austin Office Portfolio

 

A partial release of one of the individual Mortgaged Properties is permitted and
the release price is equal to the greater of (i) the Allocated Loan Amount for
such Mortgaged Property and (ii) the amount necessary to reduce the outstanding
principal balance of the Mortgage Loan such that (a) the ratio of the
outstanding principal to the value of the remaining property is not greater than
sixty percent (60%) and (ii) the net operating income with respect to the
remaining property is not less than twelve percent (12%), accounting for
replacement reserves, and, with respect to a sale of a certain individual
property, excluding rental income attributable to one of the major tenants. The
Mortgage Loan Documents do not specifically reference compliance with the REMIC
Provisions with respect to the release but the release provisions satisfy REMIC
requirements.

 

 

 

 

 

26 Mortgage Releases

 

NY Multi Portfolio I

 

A partial release of an individual Mortgaged Property is permitted accompanied
by the greater of (i) 120% of the Allocated Loan Amount of such individual
Mortgaged Property and (y) 100% of the net sales proceeds of such individual
Mortgaged Property. The Mortgage Loan Documents do not specifically reference
compliance with the REMIC Provisions with respect to the release, but the
release provisions satisfy REMIC requirements.

 

 

 

 

 

26 Mortgage Releases

 

One Financial Plaza

 

A parcel release is permitted of either or both of two parcels of the

 

D-22

--------------------------------------------------------------------------------


 

Representation Number 
on Exhibit D

 

Trust Asset Name and 
Number as Identified 
on Exhibit A

 

Description of Exception

 

 

 

 

Mortgaged Property which currently contain buildings totaling 19,371 square
feet. The parcels were not given any material value in the appraisal obtained at
the origination of the Mortgage Loan. The Mortgage Loan Documents provide that
as a condition to the release, the release parcel shall not use or depend on the
remaining collateral for any parking or access.

 

 

 

 

 

26 Mortgage Releases

 

NY Multi Portfolio II

 

A partial release of an individual property is permitted accompanied by the
greater of (i) 120% of the Allocated Loan Amount of such individual Mortgaged
Property and (y) 100% of the net sales proceeds of such individual Mortgaged
Property. The Mortgage Loan Documents do not specifically reference compliance
with the REMIC Provisions with respect to the release but the release provisions
satisfy REMIC requirements.

 

 

 

 

 

26 Mortgage Releases

 

NY Multi Portfolio III

 

A partial release of an individual property is permitted accompanied by the
greater of (i) 120% of the Allocated Loan Amount of such individual Mortgaged
Property and (y) 100% of the net sales proceeds of such individual Mortgaged
Property. The Mortgage Loan Documents do not specifically reference compliance
with the REMIC Provisions with respect to the release but the release provisions
satisfy REMIC requirements.

 

 

 

 

 

27 Financial Reporting and Rent Rolls

 

NY Multi Portfolio I

 

The Mortgage Loan Documents do not require quarterly or annual operating
statements. Borrower is required to provide within 20 days after the end of each
calendar month to Trust Asset Seller with a copy of Borrower’s income statement
showing all revenues, accrued real estate taxes and all items of operating
expense, capital expenditures and reserves paid with revenues, balance sheet,
cash flow statement and rent roll, for the preceding month and the calendar year
to date showing a comparison of the actual results of operations to the
operating budget.

 

 

 

 

 

27 Financial Reporting and Rent Rolls

 

NY Multi Portfolio II

 

The Mortgage Loan Documents do not require quarterly or annual operating
statements. Borrower is required to provide within 20 days after the end of each
calendar month to Trust Asset Seller with a copy of Borrower’s income statement
showing all revenues, accrued real estate taxes and all items of operating
expense, capital expenditures and reserves paid with revenues, balance sheet,
cash flow statement and rent roll, for the preceding month and the calendar year
to date showing a comparison of the actual results of operations to the
operating budget.

 

 

 

 

 

27 Financial Reporting and Rent Rolls

 

NY Multi Portfolio III

 

The Mortgage Loan Documents do not require quarterly or annual operating
statements. Borrower is required to provide within 20 days after the end of each
calendar month to Trust Asset Seller with a copy of Borrower’s income statement
showing all revenues, accrued real estate taxes and all items of operating
expense, capital expenditures and reserves paid with revenues, balance sheet,
cash flow statement and rent roll, for the preceding month and the calendar year
to date showing a comparison of the actual results of operations to the
operating budget.

 

 

 

 

 

28 Terrorism

 

All Trust Assets (except Halstead Apartments, Saxon Woods Apartments, Promenade
at Peachtree Apartments, Longwood Apartments, Lexington Farm Apartments)

 

For each Mortgage Loan, the insurance policies obtained by the Borrower do not
exclude acts of terrorism, but the Mortgage Loan Documents do not require the
Borrower to provide coverage for Acts of Terrorism.

 

 

 

 

 

29 Due on Sale or Encumbrance

 

All Trust Assets

 

The Mortgage Loan Documents do not require that the Borrower pay for any Rating
Agency fees incurred in connection with the review of and consent to any
transfer or encumbrance.

 

 

 

 

 

30 Single-Purpose Entity

 

425 Third Avenue Apartments
Austin Office Portfolio
One Financial Plaza
Coldwater Springs Apartments

 

The Mortgage Loans do not have a counsel’s opinion regarding the
non-consolidation of the Borrower. Each Mortgage Loan does not require that the
Borrower include an independent director.

 

D-23

--------------------------------------------------------------------------------


 

Representation Number 
on Exhibit D

 

Trust Asset Name and 
Number as Identified 
on Exhibit A

 

Description of Exception

30 Single-Purpose Entity

 

Commerce Plaza I & II

 

The Mortgage Loans do not require a counsel’s opinion regarding the
non-consolidation of the Borrower.

 

 

 

 

 

34 Rent Rolls: Operating Histories

 

189 North Bernardo Avenue

 

The Seller received Certified Operating Histories with respect to the Mortgaged
Property but did not receive information for a continuous three year period
because it did not receive operating information from 2010 because the Mortgaged
Property was vacant in 2010.

 

 

 

 

 

40 Appraisal

 

NY Multi Portfolio I

 

An appraisal was obtained for the Mortgaged Property dated October 11, 2012,
more than 12 months prior to the Cutoff Date. The appraisal was dated within two
(2) months of the origination date.

 

 

 

 

 

40 Appraisal

 

Coldwater Springs Apartments

 

An appraisal was obtained for the Mortgaged Property dated July 31, 2012, more
than 12 months prior to the Cutoff Date. The appraisal was dated within two
(2) months of the origination date.

 

 

 

 

 

40 Appraisal

 

NY Multi Portfolio II

 

An appraisal was obtained for the Mortgaged Property dated October 11, 2012,
more than 12 months prior to the Cutoff Date. The appraisal was dated within two
(2) months of the origination date.

 

 

 

 

 

40 Appraisal

 

NY Multi Portfolio III

 

An appraisal was obtained for the Mortgaged Property dated October 11, 2012,
more than 12 months prior to the Cutoff Date. The appraisal was dated within two
(2) months of the origination date.

 

D-24

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF CERTIFICATE OF AN OFFICER OF THE SELLER

 

Certificate of Officer of ACRC Lender LLC

 

I,                                             , a
                                             of ACRC Lender LLC (the “Seller”),
hereby certify as follows:

 

(1)                                 The Seller is a limited liability company
duly formed and validly existing under the laws of the State of Delaware.

 

(2)                                 Attached hereto as Attachment A is a true,
correct and complete copy of the Certificate of Formation of the Seller,
including any amendments thereto, as certified by the Secretary of State of the
State of Delaware; said Certificate of Formation is in full force and effect on
the date hereof and has not been amended, modified or rescinded.

 

(3)                                 Attached hereto as Attachment B is a true,
correct and complete copy of the Limited Liability Company Agreement of the
Seller (“LLC Agreement”), including any amendments thereto; the LLC Agreement is
in full force and effect on the date hereof and has not been amended, modified
or rescinded.

 

(4)                                 Attached hereto as Attachment C is a true,
correct and complete copy of a resolution duly adopted by the written consent of
the Sole Member of the Seller on November       , 2013; such resolution is in
full force and effect on the date hereof and has not been amended, modified or
rescinded.

 

(5)                                 Attached hereto as Attachment D is a true,
complete and correct copy of the Certificate of Good Standing of the Seller
dated November       , 2013, issued by the Secretary of State of Delaware.

 

(6)                                 Each person listed below is and has been a
duly elected and qualified officer or authorized signatory of the Seller and his
or her genuine signature is set forth opposite his or her name:

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(7)                                 Each person listed above who signed, either
manually or by facsimile signature, the Trust Asset Purchase, dated November 19,
2013 (the “Purchase Agreement”), between the Seller and ACRC 2013-FL1 Depositor
LLC and providing for the purchase of the Trust Assets by ACRC 2013-FL1
Depositor LLC from the Seller, was, at the respective times of such signing and
delivery, duly authorized or appointed to execute such documents in such
capacity, and the

 

E-1

--------------------------------------------------------------------------------


 

signatures of such persons or facsimiles thereof appearing on such documents are
their genuine signatures.

 

Capitalized terms not otherwise defined herein have the meanings assigned to
them in the Purchase Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of
November       , 2013.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I,                                     ,                                     ,
hereby certify that                                      is a duly elected or
appointed, as the case may be, qualified and acting
                                     of the Seller and that the signature
appearing above is his or her genuine signature.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of
November       , 2013.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-3

--------------------------------------------------------------------------------